EXHIBIT 10.75


ASSET PURCHASE AND LICENSE AGREEMENT
 
BY AND BETWEEN
 
ALKERMES, INC.
 
AND
 
CORREGIDOR THERAPEUTICS, INC.
 
DECEMBER 27, 2010
 


 
CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST.  SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS
[       ] AND AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
 
 

--
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 

TABLE OF CONTENTS
 


ARTICLE 1 DEFINITIONS 
 
ARTICLE 2 ASSETS AND LIABILITIES 
 
2.1.           Assets to be Acquired. 11
 
2.2.           Technology Ownership. 11
 
2.3.           Retained Obligations and Liabilities. 12
 
2.4.           Assumed Obligations and Liabilities. 12
 
ARTICLE 3 ASSIGNMENT AND TRANSFER 
 
3.1.           Bill of Sale and Instrument of Assignment and Assumption. 12
 
3.2.           Sublease. 12
 
3.3.           Contracts. 12
 
3.4.           Inhalers and Documentation. 12
 
3.5.           Pulmonary INDs. 12
 
3.6.           Pulmonary Patents. 12
 
3.7.           No Assignment of Pulmonary Patents. 13
 
3.8.           Know-How License to Corregidor. 13
 
3.9.           Licenses or Sublicenses. 13
 
3.10.         Limitations on Alkermes’ Licensing, Transfer or Use of the
Alkermes Know-How.  14
 
3.11.         Access to Personnel, Information and Records. 14
 
3.12.         Later Identified Documentation. 15
 
3.13.         Option to Purchase Manufacturing Facility Equipment. 15
 
ARTICLE 4 DEVELOPMENT AND COMMERCIALIZATION 
 
4.1.           Development and Commercialization Efforts. 16
 
4.2.           Corregidor’s Minimum Development Performance Obligations. 16 
 
4.3.           Status Reports. 16
 
4.4.           Patent Prosecution. 16 
 
4.5.           No Conflict. 17
 
4.6.           Compliance with Applicable Laws.  17 
 
 
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
ARTICLE 5 CONSIDERATION 
 
5.1.           Corregidor Stock. 17
 
5.2.           Royalties. 17
 
5.3.           Combination Products. 18
 
5.4.           Royalty Payments and Reports. 19
 
5.5.           Manner of Payments. 20
 
5.6.           Withholding. 20
 
5.7.           Foreign Exchange. 20
 
5.8.           Late Payments. 20
 
5.9.           Third Party Payments. 21
 
ARTICLE 6 REPRESENTATIONS AND WARRANTIES 
 
6.1.           Representations and Warranties of Alkermes. 21
 
6.2.           Representations and Warranties of Corregidor. 23
 
ARTICLE 7 INDEMNIFICATION 
 
7.1.           Indemnification by Alkermes. 24
 
7.2.           Indemnification by Corregidor. 24
 
7.3.           Indemnification Procedures. 24
 
7.4.           Limitations on Indemnification. 25
 
7.5.           Overlapping Claims. 25
 
7.6.           Insurance. 26
 
7.7.           Non-Duplicative Payments. 26
 
7.8.           Limitation of Liability. 26
 
7.9.           Survival. 26
 
ARTICLE 8 RECORDS; AUDIT 
 
8.1.           Financial Statements. 27
 
8.2.           Royalty Records; Audit.28 
 
ARTICLE 9 CONFIDENTIALITY 
 
9.1.           Treatment of Confidential Information. 28
 
9.2.           Authorized Disclosure. 29
 
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
9.3.           Publicity; Terms of Agreement. 30
 
ARTICLE 10 TERM AND TERMINATION 
 
10.1.           Term. 30
 
10.2.           Termination by Alkermes. 30
 
10.3.           Termination by Corregidor. 31
 
10.4.           Right to Terminate Upon Bankruptcy. 31
 
10.5.           Survival of License to Corregidor upon Alkermes’ Bankruptcy. 32
 
10.6.           Effects of Termination. 32
 
10.7.           Remedy for Default in Patent Prosecution or Maintenance. 34
 
10.8.           Return of Confidential Information. 35
 
10.9.           Survival. 35
 
ARTICLE 11 DISPUTE RESOLUTION 
 
11.1.           Disputes. 35
 
11.2.           Arbitration. 36
 
11.3.           Jurisdiction. 37
 
11.4.           Determination of Disputes Relating to Patents and Other
Intellectual Property.  37
 
ARTICLE 12 MISCELLANEOUS 
 
12.1.           Entire Agreement; Amendment. 37
 
12.2.           Notices. 37
 
12.3.           Governing Law. 38
 
12.4.           Interpretation. 38
 
12.5.           Assignment. 38
 
12.6.           Counterparts.38
 
12.7.           Severability. 39
 
12.8.           Headings. 39
 
12.9.           Further Actions. 39
 
12.10.         Independent Contractors. 39
 
12.11.         Use of Name. 39
 
12.12.          No Waiver. 39
 
12.13.          Fees and Expenses. 39
 
12.14.          Force Majeure. 40
 
12.15.          No Set-Off. 40
 
12.16.          Nonsolicitation.40 
 
12.17.          Parties in Interest. 40
 
12.18.          No Other Rights. 40
 
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
Schedule 2.1.1                          Pulmonary Patents
Schedule 2.1.2                          Equipment
Schedule 2.1.3                          Documentation
Schedule 2.1.4                          Inhalers
Schedule 2.1.5                          Pulmonary INDs
Schedule 6.1(e)                         Title to Pulmonary Patents
Schedule 6.1(f)                          Patent Invalidity and Unenforceability
Schedule 6.1(g)                         Contacts
Schedule 6.1(i)                          Title to Equipment and Inhalers


EXHIBIT A                            Bill of Sale
EXHIBIT B                            Instrument of Assignment and Assumption
EXHIBIT C                            Promissory Note
EXHIBIT D                            Security Agreement

--
 
 

--------------------------------------------------------------------------------

 
.
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [     ]
and an asterisk*, have been separately filed with the Commission.

ASSET PURCHASE AND LICENSE AGREEMENT
 
This Asset Purchase and License Agreement (the “Agreement”) is made effective as
of the 27th day of December 2010 (the “Effective Date”) by and between Alkermes,
Inc., a Pennsylvania corporation having a principal place of business at 852
Winter Street, Waltham, Massachusetts 02451 (“Alkermes”), and Corregidor
Therapeutics, Inc., a Delaware corporation with its principal place of business
located at 384 Powder Mill Road, Concord, MA 01742 (“Corregidor”).  Alkermes and
Corregidor are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
 
RECITALS
 
WHEREAS, Alkermes has been engaged in the research, development and manufacture
of certain pulmonary delivery products (the “Business,” as defined herein); and
 
WHEREAS, Alkermes is willing to sell, transfer and assign to Corregidor, and
Corregidor desires to purchase and acquire, certain assets which are employed or
held by Alkermes specifically in connection with the Business, and Corregidor
also desires to assume certain obligations and liabilities in connection
therewith; and
 
NOW, THEREFORE, based on the premises and the mutual covenants and obligations
set forth below, and intending to be bound hereby, the Parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Except as otherwise explicitly specified to the contrary, (a) references to a
Section, Article, Exhibit or Schedule means a Section or Article of, or Schedule
or Exhibit to, this Agreement, unless another agreement is specified, (b) the
word “including” will be construed as “including without limitation,” (c)
references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulations, in each case, as amended or otherwise modified from time to time,
(d) words in the singular or plural form include the plural and singular form,
respectively, (e) words of any gender include each other gender, (f) “or” is
disjunctive but not necessarily exclusive, (g) the word “will” shall be
construed to have the same meaning and effect as the word “shall,” (h) whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless Business Days are specified, (i) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement, and (j) defined terms used, but not defined, in the Schedules
shall have the meaning set forth in this Agreement.  The following terms shall
have the following meanings as used in this Agreement:
 
1.1 “Acquisition Event” shall mean the assignment by Corregidor of this
Agreement pursuant to Section 12.5 hereof to a Person that acquires all or
substantially all of Corregidor’s business to which this Agreement relates,
whether in a merger, consolidation, reorganization, acquisition, sale or
otherwise.
 
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
1.2 “Active Component” shall mean any product other than a Licensed Product
which performs an identifiable therapeutic or prophylactic function when
combined with a Licensed Product.
 
1.3 “Acusphere Agreements” shall mean (i) the Settlement Agreement dated
February 8, 2008 between Alkermes and Acusphere, Inc. and (ii) the Settlement
Agreement dated July 15, 2008 between Alkermes and Acusphere, Inc.
 
1.4 “Affiliate” shall mean, except as provided below, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with the party being referenced.   For purposes of this
definition, “control” shall mean the possession, direct or indirect, of the
power to cause the direction of the management and policies of a Person, whether
through ownership of fifty percent (50%) or more of the voting securities of
such Person, by contract or otherwise.
 
1.5 “Agreement” shall mean this Asset Purchase and License Agreement dated
December 27, 2010 by and between Alkermes and Corregidor.
 
1.6 “Alkermes” shall have the meaning ascribed to it in the opening paragraph of
this Agreement.
 
1.7 “Alkermes Dry Powder Inhalation Product” shall mean any pharmaceutical
product for the delivery by inhalation of epinephrine, L-Dopa (levodopa) or
apomorphine, whether alone or in combination with other active ingredients.
 
1.8 “Alkermes Know-How” shall mean (i) all Know-How that is Controlled by
Alkermes on the Effective Date and that is described or embodied in the
Manufacturing Facility Equipment or in the Equipment, Documentation, Pulmonary
INDs and Inhalers transferred to Corregidor pursuant to Section 2.1, and (ii)
all Know-How Controlled by Alkermes that is necessary or reasonably useful for
the pulmonary delivery of pharmaceutical products and that is disclosed to
Corregidor during the Transition Period. Alkermes Know-How that may be disclosed
during the Transition Period will include only such Know-How described in
subsection (ii) that is (A) disclosed in writing and clearly marked as Alkermes
Know-How or (B) that is disclosed orally or visually, and Alkermes, within [***]
after such disclosure, delivers to Corregidor a written document or documents
stating that such Know-How is Alkermes Know-How and referencing the place and
date of such oral or visual disclosure. Alkermes Know-How does not include
Alkermes Patents.
 
1.9 “Alkermes Patents” shall mean the (i) Pulmonary Patents and (ii) MIT
Patents.
 
1.10 “Applicable Law” shall mean the laws, rules and regulations, including the
FDCA and any rules, regulations, guidelines or other requirements of the
Regulatory Authorities, that may be in effect from time to time anywhere in the
world that are relevant to activities under this Agreement.
 
1.11 “Assets” shall have the meaning ascribed to it in Section 2.1 of this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
1.12 “Assignee” shall mean any Affiliate or Third Party to which Corregidor
makes an Assignment pursuant to Section 3.7.
 
1.13 “Assumed Liabilities” shall have the meaning ascribed to it in Section 2.4
of this Agreement.
 
1.14 “Bankruptcy Code” shall have the meaning ascribed to it in Section 10.5 of
this Agreement.
 
1.15 “Bill of Sale” shall mean a Bill of Sale substantially in the form of the
agreement attached hereto as Exhibit A.
 
1.16 “Business” shall mean the business conducted by Alkermes prior to the
Effective Date of researching, developing and manufacturing Licensed Products,
but only to the extent that Alkermes owns, has the right to grant a license to,
or has the right to disclose the assets, including the intellectual property,
used by Alkermes in the conduct of such business (in each case without paying
any consideration to any Third Party); provided, however, that Licensed Products
shall exclude, for purposes of this definition, for the avoidance of doubt,
Licensed Products for delivery of trospium.
 
1.17 “Business Day” shall mean any day other than a Saturday or Sunday when
banks are open for business in Boston, Massachusetts.
 
1.18 “Calendar Quarter” shall mean a three-month period ending on March 31, June
30, September 30, or December 31.
 
1.19 “Calendar Year” shall mean a twelve-month period ending on December 31.
 
1.20 “Change in Control” shall mean a merger, reorganization or consolidation of
a Party with or into another entity in which all of the issued and outstanding
stock of such Party is converted into or exchanged for cash, securities of
another entity, or other property; or a sale of all or substantially all of such
Party’s assets or business; or the sale of all of the issued and outstanding
stock of such Party; provided, in each case, that (A) the stockholders of such
Party immediately before any such transaction or series of related transactions
do not, immediately thereafter, beneficially own (as such term is used in Rule
13d-3 under the Securities Exchange Act of 1934, as amended) a majority of the
outstanding equity of the entity that acquires such Party’s assets or stock or
of the surviving or resulting entity in such a merger or consolidation, and (B)
the primary purpose of such transaction or series of related transactions is not
for financing.
 
1.21 “Collaboration Partner” shall mean (i) a sublicensee under the license
granted to Corregidor pursuant to Section 3.8 of this Agreement; (ii) a licensee
or sublicensee under the Pulmonary Patents; (iii) an Assignee under Corregidor’s
rights under the Pulmonary Patents pursuant to Section 3.7 of this Agreement,
provided the Assignment to such Assignee is permitted pursuant to Section 3.7 of
this Agreement (but excluding any assignee of Corregidor pursuant to Section
12.5 of this Agreement); or (iv) any other Third Party to which Corregidor, its
Affiliates, an Assignee, their licensees or sublicensees grants any right, or
that is otherwise enabled by these parties, to Commercialize a Licensed Product;
provided, however, that Collaboration Partner shall exclude (i) any Distributor
and (ii) any Third Party engaged to perform activities on behalf of Corregidor
or its Affiliates on a reasonable fee for service basis, unless such Third Party
is distributing, marketing or selling Licensed Products to other Third Parties,
and Corregidor or its Affiliates, directly or indirectly, have an interest in,
or share in, the profits from the sale of Licensed Products by such Third Party.
 
 
3

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
1.22 “Collaboration Partner Revenue” shall mean consideration that is received
by or on behalf of Corregidor or its Affiliates both (i) from a Collaboration
Partner for a license, sublicense or other right to conduct the Development,
Manufacture or Commercialization of a Licensed Product, and (ii) after the
Launch of such Licensed Product, excluding all Milestone Payments received by or
on behalf of Corregidor or its Affiliates from such Collaboration
Partner.  Collaboration Partner Revenue shall not include (A) [***]; (B) [***],
(C) [***], and (D) [***].  For clarity, Collaboration Partner Revenue excludes
all payments received by or on behalf of Corregidor or its Affiliates from a
Collaboration Partner prior to the Launch of Licensed Products.
 
1.23 “Combination Product” shall have the meaning ascribed to it in Section 5.3
of this Agreement.
 
1.24 “Commercial Capsule” shall mean a capsule containing drug substance
formulated for pulmonary delivery, which capsule is incorporated into, or is, a
Licensed Product.
 
1.25 “Commercialization” (including variations such as “Commercialize” and
“Commercializing”) shall mean the performance of those activities relating to
promoting, marketing, importing, distributing, selling or offering to sell
(including pre-marketing), sampling, conducting medical activities and
post-marketing drug surveillance of or for Licensed Products.
 
1.26 “Commercially Reasonable Efforts” shall mean the level of efforts and
resources required to Develop and Commercialize a Licensed Product in a diligent
and sustained manner consistent with the efforts and resources a similarly
situated biotechnology or pharmaceutical company would typically devote to a
product of similar market potential, profit potential and strategic value
resulting from its own research efforts, based on conditions then prevailing,
but without taking into account amounts such as Royalties required to be paid to
Alkermes pursuant to this Agreement.
 
1.27 “Confidential Information” shall mean all confidential or proprietary
information received or otherwise obtained by either Party from the other Party
or its Affiliates pursuant to this Agreement, other than that portion of such
information or materials which:
 
 
4

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
(a) is now, or hereafter becomes, generally available to the public through no
fault of the receiving Party or its Permitted Recipients;
 
(b) the receiving Party already possesses without obligations of confidentiality
with respect thereto, as evidenced by its written records, predating receipt
thereof from the other Party;
 
(c) is obtained from a Third Party without restriction who had the legal right
to disclose the same to the receiving Party; or
 
(d) has been independently developed by the receiving Party without the aid,
application or use of Confidential Information, as demonstrated by competent
written proof.
 
1.28 “Confidentiality Agreement” shall mean that Confidential Disclosure
Agreement between the Parties dated July 7, 2009.
 
1.29 “Controlled” shall mean with respect to Alkermes Patents, Alkermes Know-How
and other intellectual property that Alkermes, in whole or in part, owns or has
a license to such Alkermes Patents, Alkermes Know-How or intellectual property
and has the ability to grant a license or a sublicense, as applicable, or to
otherwise disclose proprietary or trade secret information, to Corregidor,
without paying any consideration to any Third Party and without either
misappropriating the proprietary or trade secret information of a Third Party or
violating the terms of any agreement or other arrangement with any Third Party
existing and in effect at the time Alkermes would be required hereunder to grant
Corregidor such license or sublicense.
 
1.30 “Corregidor” shall have the meaning ascribed to it in the opening paragraph
of this Agreement.
 
1.31 “Default” shall mean with respect to either Party (i) that any
representation or warranty of such Party set forth in Section 6.1 or Section 6.2
of this Agreement, respectively, shall have been untrue in any material respect
as of the Effective Date, (ii) that such Party, such Party’s Affiliate or such
Party’s Collaboration Partners shall have failed to perform any material
obligation set forth herein, or (iii) that such Party shall have failed to pay
to the other Party any payment hereunder in any material respect on or before
the last day when such payment is due.
 
1.32 “Development” (including variations such as “Develop” and “Developing”)
shall mean the performance of any and all activities relating to obtaining
Regulatory Approval of a Licensed Product and to supporting and expanding such
Regulatory Approval, including activities relating to developing the ability to
manufacture and to continue to manufacture the Licensed Product.
 
1.33 “Direct Sale Event” shall mean the [***] of the date of Manufacture of the
first Commercial Capsule by or on behalf of Corregidor or its Affiliates that is
incorporated into, or that is, a Licensed Product intended for sale by
Corregidor or its Affiliates.
 
1.34 “Dispute” shall have the meaning ascribed to it in Section 11.1 of this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
1.35 “Distributor” shall mean any Third Party appointed by Corregidor, its
Affiliates or Collaboration Partners to perform distribution, marketing and/or
sales of Licensed Products, where neither Corregidor nor its Affiliates or
Collaboration Partners have an interest in, or share in, the profits from the
sale of Licensed Products by such Third Party.
 
1.36 “Documentation” shall have the meaning ascribed to it in Section 2.1.3 of
this Agreement.
 
1.37 “Dollar” shall mean a United States dollar, and “$” shall be interpreted
accordingly.
 
1.38 “Effective Date” shall have the meaning ascribed to it in the opening
paragraph of this Agreement.
 
1.39 “EMA” shall mean the European Medicines Agency, or any successor thereto.
 
1.40 “Equipment” shall have the meaning ascribed to it in Section 2.1.2 of this
Agreement.
 
1.41 “Equity Investment Agreements” shall mean (i) the Amended and Restated
Certificate of Incorporation of Corregidor, filed on or about the Effective
Date, (ii) the Investors’ Rights Agreement dated as of the Effective Date by and
among Corregidor and certain investors, (iii) the Voting Rights Agreement dated
as of the Effective Date by and among Corregidor and certain investors and
stockholders, (iv) the Series A Preferred Stock Purchase Agreement dated as of
the Effective Date by and among Corregidor and certain investors and (v) the
Right of First Refusal and Co-Sale Agreement dated as of the Effective Date by
and among Corregidor and certain investors and stockholders,
 
1.42 “FDA” shall mean the United States Food and Drug Administration, or any
successor thereto.
 
1.43 “FDCA” shall mean the U.S. Food, Drug and Cosmetic Act, 21 U.S.C. §§ 321 et
seq.
 
1.44 “IND” shall mean an Investigational New Drug Application, as defined in the
FDCA, or similar application or submission that is required to be filed with any
Regulatory Authority before beginning clinical trials of a Licensed Product.
 
1.45 “Inhalers” shall have the meaning ascribed to it in Section 2.1.4 of this
Agreement.
 
1.46 “Instrument of Assignment and Assumption” shall mean an Instrument of
Assignment and Assumption substantially in the form of the agreement attached
hereto as Exhibit B.
 
1.47 “Know-How” shall mean all proprietary data, devices, information, know-how,
inventions, discoveries, trade secrets, processes, techniques, compositions,
materials, methods, formulas or improvements, whether patentable or not.
 
1.48 “Launch” shall mean as to a given Licensed Product, the first commercial
sale of such Licensed Product by Corregidor, its Affiliates or Collaboration
Partners to a Third Party in any country following the receipt of Regulatory
Approval in that country.
 
 
6

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
1.49 “Lease” shall mean the Lease dated December 6, 2000 between H&N Associates,
LLC and Alkermes, as amended, for the Manufacturing Facility,
 
1.50 “Licensed Product” shall mean a product, the manufacture, use, sale, offer
for sale or import of which (i) is covered by a Valid Claim of an Alkermes
Patent or (ii) utilizes the Alkermes Know-How.
 
1.51 “Losses” shall mean costs and expenses (including reasonable investigation
expenses, legal expenses and attorneys’ fees), liabilities, fines, damages,
assessments and/or other losses arising from a Third-Party claim, suit, action
or demand.
 
1.52 “Manufacturing” (including variations such as “Manufacture”) shall mean the
performance of any and/or all activities directed to producing, manufacturing,
processing, filling, finishing, packaging, labeling, quality control, quality
assurance, testing and release, shipping and warehousing of Licensed Products.
 
1.53 “Manufacturing Facility” shall mean the manufacturing facility located at
Brickyard Square, 190 Everett Avenue, Chelsea, Massachusetts.
 
1.54 “Manufacturing Facility Equipment” shall mean the machinery, equipment,
instruments, laboratory equipment and apparatus, fixtures, tools, and other
tangible assets that are listed in Exhibit B to the Sublease.
 
1.55 “Milestone Payment” shall mean a payment due upon achievement of a certain
level of cumulative Net Sales or upon achievement of certain events occurring
after Launch of a Licensed Product that are related to the Development or
Commercialization of such Licensed Product.
 
1.56 “MIT Patent License Agreement” shall mean the Patent License Agreement
between the Massachusetts Institute of Technology (“MIT”) and Alkermes, Inc.
dated August 15, 1997, as amended.
 
1.57 “MIT Patents” shall mean the patents and patent applications licensed to
Alkermes pursuant to the MIT Patent License Agreement.
 
1.58 “Multi-Product Contract” shall mean a contract between Corregidor, its
Affiliates and/or Collaboration Partners, on the one hand, and a Third Party, on
the other hand, for the sale of a Licensed Product and one or more products
other than a Licensed Product.
 
1.59 “New Drug Application” or “NDA” means a New Drug Application filed with the
FDA as described in 21 C.F.R. § 314, a Biological License Application (BLA)
pursuant to 21 C.F.R. § 601.2, or any equivalent or corresponding application
for Regulatory Approval (including pricing and reimbursement approval required
by Applicable Law prior to sale of a pharmaceutical product) in any country or
regulatory jurisdiction other than the United States.
 
 
7

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
1.60 “Net Sales” shall mean [***].  Each of such deductions will only be
applicable to the extent it is determined in accordance with U.S. GAAP as
consistently applied by Corregidor for pharmaceutical products other than a
Licensed Product, provided that Net Sales by Collaboration Partners that do not
use U.S. GAAP shall be calculated with the equivalent accounting standards
applicable to such Collaboration Partners.  [***]
 
1.61 “Option Agreement” shall mean the Option Agreement dated September 28, 2010
between the Parties.
 
1.62 “Option Effective Date” shall mean the date on which the earliest of the
following events occurs (i) the Acquisition Event; (ii) the Resale Event; or
(iii) the Direct Sale Event.
 
1.63 “Parties” shall have the meaning ascribed to it in the opening paragraph of
this Agreement.
 
1.64 “Party” shall have the meaning ascribed to it in the opening paragraph of
this Agreement.
 
1.65 “Penn State License Agreement” shall mean the License Agreement between The
Penn State Research Foundation (“Penn State”) and Alkermes, dated January 28,
2004.
 
 
8

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
1.66 “Permitted Recipients” shall have the meaning ascribed to it in Section 9.1
of this Agreement.
 
1.67 “Person” shall mean an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group.
 
1.68 “Phase 1 Clinical Trial” means, as to a specific pharmaceutical product, a
clinical trial of safety of such product in healthy volunteers or a limited
patient population, or clinical studies directed toward understanding the
pharmacokinetic properties of the product, as further defined in 21 C.F.R. §
312.21(a), or the corresponding regulation in jurisdictions other than the
United States.  A Phase 1 Clinical Trial shall be deemed initiated upon the
first dosing of the first patient.
 
1.69 “Phase 3 Clinical Trial” means, as to a specific pharmaceutical product, a
pivotal clinical trial performed to gain evidence with statistical significance
of the efficacy of such product in a target population, and to obtain expanded
evidence of safety for such product that is needed to evaluate the overall
benefit-risk relationship of such product, to form the basis for approval of an
NDA by a Regulatory Authority and to provide an adequate basis for physician
labeling, as described in 21 C.F.R. § 312.21(c), or the corresponding regulation
in jurisdictions other than the United States.  A Phase 3 Clinical Trial shall
be deemed initiated upon the first dosing of the first patient.
 
1.70 “Promissory Note” shall mean a promissory note that may be issued by
Corregidor to Alkermes in the original principal amount of Thirty Million
Dollars ($30,000,000) as described in Section 3.13, which shall be substantially
in the form set forth in Exhibit C hereto.
 
1.71 “Pulmonary INDs” shall have the meaning ascribed to it in Section 2.1.5 of
this Agreement.
 
1.72 “Pulmonary Patents” shall have the meaning ascribed to it in Section 2.1.1
of this Agreement.
 
1.73 “Regulatory Approval” shall mean any approvals (including supplements,
amendments, pre- and post-approvals and price approvals), licenses,
registrations, designations or authorizations of any supranational, national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity, necessary for the distribution, use or
sale of a Licensed Product in a regulatory jurisdiction in the Territory.
 
1.74 “Regulatory Authority” shall mean any applicable supranational, national,
regional, state or local regulatory agency, department, bureau, commission,
council, or other government entity involved in granting of Regulatory Approval
for a pharmaceutical or biologic product in a regulatory jurisdiction in the
Territory, including the FDA and the EMA.
 
1.75 “Resale Event” shall mean the Manufacture of the first Commercial Capsule
by or on behalf of Corregidor or its Affiliates that is incorporated into, or
that is, a Licensed Product and intended for sale by a Collaboration Partner.
 
 
9

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
1.76 “Retained Liabilities” shall have the meaning ascribed to it in Section 2.3
of this Agreement.
 
1.77 “Royalty” or “Royalties” shall mean those amounts payable as royalties by
Corregidor to Alkermes pursuant to Section 5.2 of this Agreement.
 
1.78 “Security Agreement” shall mean a Loan and Security Agreement providing the
terms of and securing the Promissory Note, which shall be substantially in the
form set forth in Exhibit D hereto.
 
1.79 “Sublease” shall mean the Sublease dated as of the Effective Date by and
between the Parties.
 
1.80 “Term” shall have the meaning ascribed to it in Section 10.1 of this
Agreement.
 
1.81 “Territory” shall mean all the countries of the world.
 
1.82 “Third Party” shall mean any Person other than Alkermes or Corregidor or an
Affiliate of either of them.
 
1.83 “Third-Party Dry Powder Inhalation Product” shall mean any pharmaceutical
product for the delivery by inhalation of epinephrine, L-Dopa (levodopa) or
apomorphine, or salts or hydrates of any of the foregoing, whether alone or in
combination with other active ingredients.
 
1.84 “Transition Period” shall mean the period beginning on [***] and ending on
[***].
 
1.85 “Trigger Transaction” shall have the meaning ascribed to it in Section
5.2.1 of this Agreement.
 
1.86 “United States” shall mean the United States of America, its territories
and possessions, including the Commonwealth of Puerto Rico.
 
1.87 “U.S. GAAP” shall mean generally accepted accounting principles in the
United States.
 
1.88 “Valid Claim” shall mean a claim or pending claim of an Alkermes Patent,
which claim or pending claim has not been revoked or held unenforceable,
unpatentable or invalid by a decision of a court or other governmental agency of
competent jurisdiction, which is not appealable or has not been appealed within
the time allowed for appeal, and which has not been cancelled, withdrawn from
consideration, determined to be unallowable, abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer; provided, however, that if the holding of such court or agency is
later reversed by a court or agency with overriding authority, the claim shall
be reinstated as a Valid Claim with respect to Net Sales made after the date of
such reversal; provided further, however, on a country-by-country basis, a claim
of a patent application pending for more than [***] shall not be considered to
be a Valid Claim for purposes of this Agreement unless and until a patent with
respect to such application issues with such claim, in which case such claim
will be reinstated and be deemed to be a Valid Claim, but only as of the date of
issuance of such patent.
 
 
10

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
ARTICLE 2
 
ASSETS AND LIABILITIES
 
2.1. Assets to be Acquired.  Subject to the terms and conditions hereof
(including Article 3), effective as of December 27, 2010, subject to Alkermes’
retained right, title and interest in and to the Alkermes Know-How that is
described in or embodied in the Equipment, Documentation, Pulmonary INDs and
Inhalers, Alkermes hereby sells, assigns, transfers, conveys and delivers to
Corregidor, and Corregidor hereby purchases, acquires and accepts from Alkermes,
all of Alkermes’ other right, title and interest on the Effective Date in and to
the following assets (collectively, the “Assets”):
 
2.1.1. Patents and Patent Applications.  The patents and patent applications
that are listed on Schedule 2.1.1; any substitutions, extensions (including
supplementary protection certificates), registrations, confirmations, reissues,
continuations, divisionals, continuations-in-part, reexaminations, renewals or
the like thereof or thereto; any patents or patent applications claiming
priority from the patents and patent applications listed on Schedule 2.1.1; and
all foreign counterparts of any of the foregoing (the “Pulmonary Patents”);
 
2.1.2. Equipment and Instruments. Certain machinery, equipment, instruments,
laboratory equipment and apparatus, fixtures, tools, and other tangible assets
that are listed on Schedule 2.1.2 (the “Equipment”);
 
2.1.3. Documentation. Copies of certain documentation directly related to the
Business, including regulatory correspondence and meeting minutes; reports from
preclinical, clinical, manufacturing process development, and feasibility
studies; toxicology reports; pharmacology reports; design reports; testing
protocols; formulation recipes and methods; analytical methods; process
specifications; standard operating procedures; and manufacturing batch records,
that are listed on Schedule 2.1.3 (the “Documentation”);
 
2.1.4. Inhalers.  Certain inhalers, associated molds and tools and assembly
equipment employed or held for use by Alkermes specifically in connection with
the Business that are listed on Schedule 2.1.4 (the “Inhalers”);
 
2.1.5. Pulmonary INDs.  Certain INDs filed with the FDA pursuant to which
Alkermes conducted clinical trials of Licensed Products in the United States
that are listed on Schedule 2.1.5 (the “Pulmonary INDs”); and
 
2.1.6. Contracts.  The MIT Patent License Agreement, the Penn State License
Agreement and the Acusphere Agreements.
 
2.2. Technology Ownership.  Alkermes retains the sole right, title and interest,
subject only to the license granted in Sections 3.8 of this Agreement, to the
Alkermes Know-How.  Except as expressly provided in this Agreement, no rights in
any other technology, intellectual property or assets of Alkermes are granted to
Corregidor by implication, estoppel or otherwise.
 
 
11

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
2.3. Retained Obligations and Liabilities.  The Parties acknowledge and agree
that except as expressly provided in this Agreement or the Option Agreement, as
between the Parties, Alkermes shall remain responsible for all obligations and
liabilities arising out of the Business, or the Assets or their use, in each
case prior to the Effective Date (the “Retained Liabilities”).
 
2.4. Assumed Obligations and Liabilities.  The Parties acknowledge and agree
that Corregidor shall assume and perform all obligations and liabilities arising
out of the Assets or their use on and after the Effective Date (the “Assumed
Liabilities”).
 
ARTICLE 3
 
ASSIGNMENT AND TRANSFER
 
3.1. Bill of Sale and Instrument of Assignment and Assumption.  On the Effective
Date, the Parties shall execute and deliver the Bill of Sale and Instrument of
Assignment and Assumption.
 
3.2. Sublease.  On the Effective Date, the Parties shall execute and deliver the
Sublease.
 
3.3. Contracts.  On the Effective Date, Alkermes shall assign to Corregidor
Alkermes’ rights, and Corregidor shall assume Alkermes’ obligations, under the
MIT Patent License Agreement, the Penn State License Agreement and the Acusphere
Agreements, except to the extent such rights and obligations relate to
performance or non-performance under such agreements prior to the Effective
Date.  Corregidor agrees to be bound on and after the Effective Date by all the
terms and conditions set forth in the MIT Patent License Agreement, the Penn
State License Agreement and the Acusphere Agreements.
 
3.4. Inhalers and Documentation.  As soon as practicable after the Effective
Date, but in any event within [***] after the Effective Date, Alkermes shall
ship to Corregidor any Inhalers and Documentation not already located at the
Manufacturing Facility.  Corregidor shall be responsible for all costs incurred,
including freight, transportation and insurance, in connection with the shipment
of the Inhalers and Documentation.  Likewise, Corregidor shall bear the risk of
loss for such Inhalers and Documentation upon delivery of such Inhalers and
Documentation to Corregidor’s common carrier by Alkermes.
 
3.5. Pulmonary INDs.  As soon as practicable after the Effective Date, but in
any event within [***] days after the Effective Date, Alkermes shall (i) notify
the FDA of, and as soon as is reasonably practicable thereafter take all actions
reasonably necessary to effect or evidence, the transfer of the Pulmonary INDs
to Corregidor, and (ii) provide to Corregidor copies of the Pulmonary INDs.
 
3.6. Pulmonary Patents.  After the Effective Date, Alkermes shall execute, or
procure the execution of, such formal documents of sale and/or assignment as are
required consistent with the terms and conditions of this Agreement to formally
record the change of title to the Pulmonary Patents to Corregidor in a timely
manner.  Alkermes shall instruct its patent counsel that the Pulmonary Patents
have been assigned to Corregidor, subject to this Agreement including Section
3.7 hereof, and that such counsel must look to Corregidor for further
instructions with respect to the Pulmonary Patents, which instructions shall be
undertaken at Corregidor’s expense.
 
 
12

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
3.7. No Assignment of Pulmonary Patents.  Until the end of the Term, no right,
title or interest in or to the Pulmonary Patents may be sold, transferred,
leased, assigned, or otherwise disposed of by Corregidor or its Affiliates (an
“Assignment”) other than to an Affiliate of Corregidor, or pursuant to a
transaction permitted pursuant to Section 12.5, without the prior written
consent of Alkermes to the proposed Assignee, such consent not to be
unreasonably withheld, delayed or conditioned; provided, however, that any such
Assignment to an Affiliate shall terminate at such time as the Affiliate to
which the Pulmonary Patents are sold, transferred, leased, assigned, or
otherwise disposed of ceases to be an Affiliate of Corregidor, unless Alkermes
provides its prior written consent to the continuation of such Assignment.  For
the avoidance of doubt, the activities prohibited by this Section 3.7 shall not
include granting a license or sublicense under the Pulmonary Patents pursuant to
Section 3.9.  Notwithstanding the foregoing, Corregidor may not make an
Assignment to any Third Party until [***].  Corregidor shall promptly notify
Alkermes of any intended Assignment and provide to Alkermes a copy of the
agreement under which Corregidor intends to make such Assignment, which may be
redacted to omit information unrelated to the Assignment of the Pulmonary
Patents or the performance of obligations under this Agreement.  Corregidor
shall include in any Assignment permitted by this Section 3.7 express language
that the terms, conditions and obligations of any such Assignment are subject to
the terms, conditions and obligations of this Agreement.
 
3.8. Know-How License to Corregidor.  Subject to the terms and conditions of
this Agreement, Alkermes hereby grants to Corregidor, as of the Effective Date,
a non-exclusive, worldwide license, with the right to grant sublicenses (subject
to Section 3.9), under the Alkermes Know-How, to use the Alkermes Know-How for
the sole purposes of making, having made, using, selling, offering for sale and
importing Licensed Products in the Territory.
 
3.9. Licenses or Sublicenses.  Corregidor may grant licenses or sublicenses
under the Pulmonary Patents and the Alkermes Know-How to its Affiliates or to
Third Parties in accordance with the terms of this Section 3.9.  Notwithstanding
the licensing or sublicensing of all or part of Corregidor’s rights and
obligations hereunder, Corregidor shall remain responsible for the full and
complete performance of all of Corregidor’s obligations and duties under this
Agreement.  In the event Corregidor grants a license or sublicense of the
Pulmonary Patents or the Alkermes Know-How, Corregidor shall promptly notify
Alkermes thereof and provide to Alkermes a copy of the agreement under which
Corregidor granted such license or sublicense, which may be redacted to omit
information unrelated to the licensing or sublicensing of the Pulmonary Patents
or the Alkermes Know-How or the performance of obligations under this
Agreement.  Any license or sublicense arrangement shall include express language
that the terms, conditions and obligations of any such license or sublicense are
subject to the terms, conditions and obligations of this Agreement.  Subject to
any necessary and appropriate adjustment of such terms, conditions and
obligations in light of the type and scope of the license or sublicense granted,
such license or sublicense (i) shall include diligence, royalty payment and
 
 
13

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
reporting, records and audit, and confidentiality obligations consistent with
the terms, conditions and obligations of this Agreement; (ii) shall include
indemnification and insurance obligations equivalent to the indemnification and
insurance obligations of Corregidor herein, and shall provide that such
indemnification and insurance obligations shall run to and be for the benefit of
Alkermes; and (iii) shall name Alkermes as an intended third party beneficiary
of the obligations of the licensee or sublicensee without imposing any
obligation or liability on the part of Alkermes to the licensee or sublicensee;
provided, however, that Alkermes’ rights as a third party beneficiary under such
license or sublicense shall be exercisable only to the extent necessary for
Alkermes to prevent or address any material adverse impact upon Alkermes which
Corregidor fails to use reasonable efforts to prevent or address, and in any
event Alkermes’ status as an intended third party beneficiary under such license
or sublicense shall expire upon the [***].  Any subsequent sublicense of the
Pulmonary Patents or the Alkermes Know-How by any such licensee or sublicensee,
or any license or sublicense thereof by any Assignee, shall also be subject to
the terms and conditions of this Section 3.9.
 
3.10. Limitations on Alkermes’ Licensing, Transfer or Use of the Alkermes
Know-How.  Upon and after the Effective Date, without Corregidor’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned, Alkermes shall not license, sublicense or otherwise transfer the
Alkermes Know-How to a Third Party for the express purpose of such Third Party
Developing, Manufacturing or Commercializing a Third-Party Dry Powder Inhalation
Product.  In addition, upon and after the Effective Date, without Corregidor’s
prior written consent, which consent shall not be unreasonably withheld, delayed
or conditioned, Alkermes shall not itself, or through its Affiliates, practice
or use the Alkermes Know-How to Develop, Manufacture or Commercialize an
Alkermes Dry Powder Inhalation Product.  Notwithstanding the foregoing, the
limitations on Alkermes’ rights to practice and use the Alkermes Know-How that
are set forth in the second sentence of this Section 3.10 shall expire upon any
Change in Control of Alkermes.
 
3.11. Access to Personnel, Information and Records.  From time to time after the
Effective Date, Alkermes will, at Corregidor’s reasonable request and expense,
make available to Corregidor’s agents and representatives (i) information,
books, records and other documents relating to the Assets, including copies
thereof, as Corregidor may reasonably request, and (ii) individuals in Alkermes’
employ having knowledge of the Assets.  Corregidor will pay Alkermes, at
Alkermes’ then current full-time equivalent (FTE) hourly rate, for all work
performed by Alkermes at Corregidor’s request, subject to the last sentence of
this Section 3.11.  Before Alkermes commences any work pursuant to this Section
3.11 at Corregidor’s expense, the Parties will agree in advance on the scope of
such work and the amount that Corregidor will be obligated to pay Alkermes for
such work.  At the end of each month during the period any such work is being
performed by Alkermes at Corregidor’s request and expense, as provided in this
Section 3.11, Alkermes will invoice Corregidor for any such work that has been
performed during such month and any costs that Alkermes has incurred, and
Corregidor will pay all such invoices within [***] of the invoice
date.  Notwithstanding the foregoing, during the Transition Period, Alkermes
will provide Corregidor, at Corregidor’s reasonable request and at Alkermes’
expense, a reasonable amount of information and support with respect to the
Assets and the transfer thereof from Alkermes to Corregidor.
 
 
14

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
3.12. Later Identified Documentation.  If after the Effective Date Alkermes
discovers and confirms the characterization of any documentation or items
described in Section 2.1.3 (without regard to the requirement that such items be
listed on Schedule 2.1.3) as necessary for or directly related to the
Development, Manufacture or Commercialization of Licensed Products and such
documentation or items are not also used in Alkermes business operations
unrelated to the Business, then Alkermes shall so notify Corregidor in
writing.  Any such documentation and items shall automatically be included
within the definition of Documentation upon Corregidor’s receipt of such notice
from Alkermes, and Alkermes will promptly transfer such documentation and items
to Corregidor, at Corregidor’s expense.
 
3.13. Option to Purchase Manufacturing Facility Equipment.
 
3.13.1. Option.  In accordance with the terms of this Section 3.13, Alkermes
hereby grants Corregidor an option to purchase the Manufacturing Facility
Equipment (the “Option”).  The term of the Option shall begin on the Option
Effective Date and expire [***] thereafter (the “Option Exercise
Period”).  Corregidor shall promptly notify Alkermes of the occurrence of the
Option Effective Date, identifying the event triggering the Option Effective
Date.  If Corregidor elects to exercise the Option, Corregidor shall provide
written notice to Alkermes of such election during the Option Exercise Period;
provided, however, that Corregidor may not exercise the Option if the Term (as
defined in the Sublease) of the Sublease (including any Extension Periods, as
defined in the Sublease) has expired or if Corregidor is in material default
under the Sublease (after giving effect to any applicable notice and cure period
with respect to such default).
 
3.13.2. Acquisition Event Trigger.  If the event triggering the Option is the
Acquisition Event, then, within [***] following Alkermes’ receipt of
Corregidor’s Option exercise notice, Alkermes shall sell, assign and transfer
the Manufacturing Facility Equipment to Corregidor, and in consideration for
such sale, assignment, and transfer of the Manufacturing Facility Equipment,
Corregidor shall pay Alkermes Thirty Million Dollars ($30,000,000).  In
connection with such sale, assignment and transfer, the Parties shall execute
and deliver a bill of sale containing representations and warranties comparable
to those set forth in Section 6.1 (i) hereof, and Alkermes shall exercise any
exercisable options contained in Article XIII of the Lease in accordance with
the terms and conditions set forth in the Sublease.
 
3.13.3. Resale Event or the Direct Sales Event Trigger.  If the event triggering
the Option is the Resale Event or the Direct Sales Event, then, within [***]
following Alkermes’ receipt of Corregidor’s Option exercise notice, Alkermes
shall sell, assign and transfer the Manufacturing Facility Equipment to
Corregidor and in consideration for such sale, assignment, and transfer of the
Manufacturing Facility Equipment, Corregidor will issue Alkermes the Promissory
Note substantially in the form set forth in Exhibit C hereto.  The Promissory
Note will be secured by the Manufacturing Facility Equipment pursuant to the
Security Agreement substantially in the form set forth in Exhibit D hereto.  In
connection with such sale, assignment and transfer, the Parties shall execute
and deliver the Bill of Sale for the Manufacturing Facility Equipment attached
to the Security Agreement, and Alkermes shall exercise any exercisable options
contained in Article XIII of the Lease in accordance with the terms and
conditions set forth in the Sublease.  In addition during such [***] period, the
Parties will amend this Agreement to add the “Cost of Goods Manufactured”
definition set forth in the Security Agreement so as to provide for reporting of
the number of units of Commercial Capsules sold and their Cost of Goods
Manufactured pursuant to Section 5.4, and to provide for the audit of Cost of
Goods Manufactured and payments made under the Security Agreement and Promissory
Note pursuant to Section 8.1.
 
 
15

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
3.13.4. Failure to Exercise the Option.  If Corregidor does not exercise the
Option during the Option Exercise Period, and if the term of the Sublease has
not already expired or terminated, then Alkermes will have the right to
terminate the Sublease, in its sole discretion, as provided in Section 15 of the
Sublease.
 
ARTICLE 4
 
DEVELOPMENT AND COMMERCIALIZATION
 
4.1. Development and Commercialization Efforts.  Corregidor shall, itself or
with or through its Affiliates and Collaboration Partners, use Commercially
Reasonable Efforts to Develop and Commercialize Licensed Products.
 
4.2. Corregidor’s Minimum Development Performance Obligations.  Notwithstanding
the Development obligations set forth in Section 4.1, Corregidor will have the
following minimum performance obligations [***]:
 
(a) Prior to [***], Corregidor will have [***]; and
 
(b) Prior to [***], Corregidor will either (i) [***], or (ii) [***].
 
If either of the obligations set forth in Sections 4.21(a) or (b)  has not been
fulfilled prior to the deadline therefor, and Corregidor cannot reasonably
demonstrate that this failure resulted from technical, regulatory, scientific or
business causes that had an unforeseen adverse impact, which could not
reasonably be mitigated, on the Development or Manufacture of the Licensed
Products, then Alkermes shall have the right, which may be exercised in its sole
discretion, upon notice to Corregidor delivered at any time following the
deadline, to terminate this Agreement for Default.
 
4.3. Status Reports.  During the Term within [***] after the end of each
Calendar Year, Corregidor will provide Alkermes with an annual status report
that describes the Development efforts performed by or on behalf of Corregidor
during the Calendar Year at issue. Such report will include a general summary of
important events and/or milestones achieved and other matters about which
Corregidor believes Alkermes should be informed.
 
4.4. Patent Prosecution.  Corregidor shall file, prosecute and maintain the
Alkermes Patents in the United States and in such foreign countries as it
selects, based on reasonable commercial and patent prosecution strategy
considerations, in accordance with commercially reasonable practices for
obtaining intellectual property protection for pharmaceutical products
comparable to the Licensed Products (but without taking into account amounts
such as Royalties required to be paid to Alkermes based on the Alkermes
Patents), provided that the foregoing obligations, as to the MIT Patents, shall
be subject to the terms and conditions of the MIT Patent License Agreement.
 
 
16

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
4.5. No Conflict.  Corregidor will not enter into any agreement with any Third
Party that is in conflict with this Agreement in any material respect, and will
not take any action that would prevent it from performing any material
obligation under this Agreement, or that would otherwise materially conflict
with or materially adversely affect the performance of its obligations under
this Agreement.
 
4.6. Compliance with Applicable Laws.  Corregidor agrees that its Development,
Commercialization and Manufacture of Licensed Products will be carried out in
compliance with all Applicable Laws.
 
ARTICLE 5
 
CONSIDERATION
 
5.1. Corregidor Stock.  In partial consideration for the sale, assignment, and
transfer of the Assets and the grant of the license under this Agreement,
Corregidor agrees, on the Effective Date, to provide to Alkermes shares of
Corregidor’s Series A Preferred Stock pursuant to the terms and conditions set
forth in Equity Investment Agreements.
 
5.2. Royalties.
 
5.2.1. Royalty Calculation.  In partial consideration for the sale, assignment,
and transfer of the Assets and the grant of the license under this Agreement,
Corregidor shall pay to Alkermes the following Royalties for each Licensed
Product (after giving effect to Sections 5.2.3 and 5.3, to the extent
applicable):
 
(i) for all Licensed Products sold by, on behalf of, or under the authority of
Corregidor or its Affiliates (other than those Licensed Products sold by, on
behalf of or under the authority of Corregidor’s Collaboration Partners),
Corregidor will pay Alkermes [***] of Net Sales of such Licensed Products; and
 
(ii) for all Licensed Product sold by or on behalf of, or under the authority of
a given Collaboration Partner, Corregidor will pay Alkermes the lower of:  (A)
[***] of Net Sales of such Licensed Products in a given Calendar Year, or (B)
[***] of all Collaboration Partner Revenue received by or on behalf of
Corregidor or its Affiliates from such Collaboration Partner in such Calendar
Year, Notwithstanding the foregoing, for any Licensed Product sold by, on behalf
of or under the authority of any such Collaboration Partner, Corregidor will not
pay Alkermes less than [***] of Net Sales of such Licensed Products in a given
Calendar Year.  For clarity, sales of Licensed Products by Distributors shall
not be included in Net Sales and shall not be subject to Royalty payments under
this Section 5.2.1.
 
 
17

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
Corregidor shall not enter into a transaction with a Collaboration Partner which
is structured to require the Collaboration Partner to pay to Corregidor, its
Affiliates, or any other designee of Corregidor or its Affiliates, Milestone
Payments that are materially in excess of those typically included in comparable
arrangements for similar pharmaceutical or biotechnology products of similar
market potential (a “Trigger Transaction”).  Upon entering into a transaction
with a Collaboration Partner, whether pursuant to Sections 3.7 and 3.9 or
otherwise, Corregidor shall promptly notify Alkermes thereof and provide
Alkermes with a copy of the agreement governing such transaction.  Within [***]
of receiving any such agreement between Corregidor and a Collaboration Partner,
if Alkermes believes that Corregidor has entered into a Trigger Transaction with
such Collaboration Partner, it may submit the issue for resolution by binding
arbitration in accordance with Section 11.2.  If the arbitrator determines that
Corregidor entered into a Trigger Transaction with a given Collaboration
Partner, then Corregidor shall pay to Alkermes, beginning on the effective date
of the Trigger Transaction, instead of the amount Corregidor is obligated to pay
pursuant to the paragraph immediately preceding this paragraph, an amount equal
to the lower of (X) [***] of Net Sales of the relevant Licensed Products sold by
or on behalf of, or under authority of, such Collaboration Partner in a given
Calendar Year; or (Y) (1) [***] of the Milestone Payments deemed to have caused
the Trigger Transaction that are received by Corregidor or its Affiliates from
such Collaboration Partner with respect to such Licensed Products in such
Calendar Year, plus (2) [***] of all Collaboration Partner Revenue received by
Corregidor or its Affiliates from such Collaboration Partner in such Calendar
Year, but in any event not less than [***] of Net Sales of the relevant Licensed
Products sold by or on behalf of, or under authority of, such Collaboration
Partner in such Calendar Year.  If the arbitrator determines that Corregidor did
not enter into a Trigger Transaction, then Alkermes will receive the Royalty
that it would have otherwise received pursuant to Section 5.2.1(ii) with respect
to such Collaboration Partner.  For clarity, this paragraph describes a mutually
agreed upon exclusive mechanism for resolving disputes regarding Trigger
Transactions, and accordingly, Alkermes may not terminate this Agreement under
Section 10.2 solely on the basis that Corregidor entered into a Trigger
Transaction.
 
5.2.2. Duration of Royalty Payments.  Corregidor will pay the Royalties to
Alkermes, as referenced in Section 5.2.1, for each Licensed Product, on a
Licensed Product-by-Licensed Product and country-by-country basis until the
later of (i) the expiration of the Alkermes Patents containing Valid Claims
covering such Licensed Product in such country, or (ii) twelve (12) years and
six (6) months after the Launch of such Licensed Product in such country.
 
5.2.3. Reduction in Royalty.  The Royalty payments due to Alkermes pursuant to
this Section 5.2 shall be reduced by [***] of the amounts otherwise due pursuant
to Section 5.2.1 on a Licensed Product-by-Licensed Product and
country-by-country basis for any Licensed Product that is not covered by a Valid
Claim of the Alkermes Patents in a given country at the time such Licensed
Product is sold in such country.  Such reductions shall apply for purposes of
determining the amounts due to Alkermes pursuant to Section 5.2.1.
 
5.3. Combination Products.  Net Sales of any Licensed Product sold as part of a
product which consists of the Licensed Product in combination with one or more
Active Components (“Combination Product”), for purposes of determining the
Royalties payable to Alkermes under Section 5.2, shall be calculated as follows:
 
 
18

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
(a) In the event each of the Active Components and Licensed Product are sold
separately, the Net Sales shall be calculated by [***].
 
(b) If the Active Component(s) in the Combination Product are not sold
separately in the Territory, but the Licensed Product is sold separately in the
Territory, Net Sales shall be calculated by [***].
 
(c) If the Licensed Product is not sold separately in the Territory, Net Sales
of a Combination Product shall be determined in good faith by the Parties taking
into account the relative values of the Active Components and the Licensed
Product contained therein.
 
For purposes of this Section 5.3, the term “Net Sales” as it relates to
Combination Products shall have the same meaning as Net Sales except that
“Combination Product” shall be substituted for “Licensed Product” in the
definition of Net Sales, before performing the calculations set forth in this
Section 5.3.
 
5.4. Royalty Payments and Reports.  Within [***] after the end of each month
during which Licensed Products are sold pursuant to this Agreement, Corregidor
will deliver to Alkermes a report setting forth Corregidor’s good faith estimate
of the following for the Territory in the aggregate: (i) the amount of gross
sales of Licensed Products during such month, (ii) the number of units and
dosage strengths of Licensed Products sold during such month, (iii) the amount
of Net Sales of Licensed Products sold during such month; (iv) the currency
conversion rates used during such month, and (v) the Dollar-equivalent of Net
Sales during such month.  In addition, within [***] after the end of each
Calendar Quarter for which Royalties are payable by Corregidor to Alkermes
pursuant to Section 5.2, Corregidor will deliver to Alkermes a true and accurate
report providing in reasonable detail an accounting of all Net Sales made in the
Territory during such Calendar Quarter (each a “Quarterly Sales Report”),
including, on an country-by-country basis and for the Territory in the
aggregate: (A) the amount of gross sales of Licensed Products during such
Calendar Quarter, (B) the number of units and dosage strengths of Licensed
Products sold during such Calendar Quarter, (C) the amount of Net Sales of
Licensed Products sold during such Calendar Quarter, (D) the currency conversion
rates used during such Calendar Quarter, (E) the Dollar-equivalent of such Net
Sales during such Calendar Quarter, and (F) a calculation of the amount of the
Royalty payment due on such Net Sales for such Calendar
Quarter.  Notwithstanding the
 
 
19

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
foregoing, such Calendar Quarter report may include a reasonable estimate of
this information for Net Sales by Corregidor’s Collaboration Partners rather
than a true and correct report thereof.  Within [***]after delivery of this
report to Alkermes, Corregidor will pay to Alkermes the Royalty payment due on
Net Sales as described in such report.  If necessary, after receipt of
information on Net Sales of Corregidor’s Collaboration Partners that is
inconsistent with any estimated information previously disclosed to Corregidor,
Corregidor shall make any necessary reconciling payments or take any necessary
reconciling credits against amounts due to Alkermes based on Net Sales by
Corregidor’s Collaboration Partners, to reflect the amount actually due pursuant
to Section 5.2.1 (ii).  Any such reconciling payments shall be made within [***]
after the end of the Calendar Quarter in which such information was received and
any such reconciling credits shall be taken against amounts due to Alkermes
during the next Calendar Quarter.  If the Royalty payable to Alkermes is
calculated on the basis of Collaboration Partner Revenue or Milestone Payments
rather than Net Sales, within [***] after the end of each Calendar Quarter for
which such Royalties are payable by Corregidor to Alkermes pursuant to Section
5.2.1(ii), Corregidor will deliver to Alkermes a true and accurate report of all
Collaboration Partner Revenue actually received by or on behalf of Corregidor or
its Affiliates from Collaboration Partners in such Calendar Quarter, and within
[***] after delivery of this report to Alkermes, Corregidor will pay to Alkermes
the Royalty payment due on Collaboration Partner Revenue or Milestone Payments
as described in such report.
 
5.5. Manner of Payments.  All consideration payable to Alkermes under this
Agreement shall be paid in Dollars.  All sums due to Alkermes under this Article
5 will be payable by bank wire transfer in immediately available funds to such
bank account(s) as Alkermes may designate from time to time.  Corregidor will
endeavor to notify Alkermes as to the date and amount of any such wire transfer
in no event later than the Business Day of such transfer.
 
5.6. Withholding.  Alkermes shall be responsible for any and all income or other
taxes required by law to be withheld or deducted from any of the Royalty and
other payments made hereunder (“Withholding Taxes”), and Corregidor may deduct
from any amounts that Corregidor is required to pay pursuant to Section 5.4 an
amount equal to such Withholding Taxes.  Alkermes shall provide Corregidor any
information necessary to determine the Withholding Taxes.  Such Withholding
Taxes shall be paid to the proper taxing authority for Alkermes’ account and
evidence of such payment shall be secured and sent to Alkermes within [***] of
such payment.  Corregidor will give notice of its intention to begin withholding
any Withholding Taxes hereunder in advance of such withholding.  In the event of
such withholding, the Parties agree to confer regarding other reasonable, lawful
measures to minimize such withholding.
 
5.7. Foreign Exchange.  Whenever for the purposes of calculating the Royalties
payable under Section 5.4 conversion from any foreign currency shall be
required, all amounts shall first be calculated in the currency of sale and then
converted into Dollars by applying the rate of exchange listed in the New York
edition of The Wall Street Journal for the last Business Day of each month
during the applicable Calendar Quarter.
 
5.8. Late Payments.  Without limitation on other available rights or remedies,
any payments or portions thereof due hereunder that are not paid at the latest
[***] following the date such payments are due under this Agreement will bear
interest at the lower of (i) [***] above the overnight London Inter-Bank Offer
Rate (LIBOR) rate in effect on the due date, or (ii) the maximum rate permitted
by Applicable Law, calculated on the number of days such payment is delinquent.
 
 
20

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
5.9. Third Party Payments.  Without making any reduction in the Royalties
payable pursuant to Section 5.2 hereof, Corregidor shall be responsible for
obtaining any licenses to, and paying compensation for the use of, any patents,
patent applications and other intellectual property rights owned by Third
Parties and necessary or useful for the manufacture, use, sale, offer for sale
or import of any Licensed Product in the Territory and that are not licensed
hereunder to Corregidor.
 
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES
 
6.1. Representations and Warranties of Alkermes.  Alkermes hereby represents and
warrants to Corregidor as of the Effective Date as follows:
 
(a) Corporate Existence and Power.  Alkermes is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Pennsylvania, and has full corporate power and authority to own and operate its
property and assets and to carry on its business as it is now being conducted.
 
(b) Authority and Binding Agreement.  Alkermes has the corporate power and
authority to enter into this Agreement and perform its obligations
hereunder.  Alkermes has taken all necessary corporate action on its part
required to authorize the execution and delivery of the Agreement and the
performance of its obligations hereunder.  The Agreement has been duly executed
and delivered by Alkermes and constitutes a legal, valid and binding obligation
of Alkermes that is enforceable against it in accordance with its terms; except
as enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium and other laws relating to or affecting
creditors’ rights generally and by general equitable principles and public
policy constraints (including those pertaining to limitations and/or exclusions
of liability, competition law, penalties and jurisdictional issues including
conflicts of law).
 
(c) No Conflict.  The execution, delivery and performance of this Agreement by
Alkermes does not conflict with, and would not result in a breach or violation
of or constitute a default under (i) any material agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound; (ii) the provisions of its charter or operative documents or bylaws;
(iii) any material license, franchise, permit or other similar authorization
related to the transactions contemplated hereby; or (iv) any material Applicable
Law, or any judgment, decree or order of any court, governmental body or
administrative or other agency having jurisdiction over it.
 
(d) Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Alkermes.
 
 
21

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
(e) Title to Pulmonary Patents.  Except as set forth in Schedule 6.1(e) hereof,
Alkermes is conveying to Corregidor good and marketable title to the Pulmonary
Patents existing as of the Effective Date free and clear of restrictions on, or
conditions to, transfer or assignment and free and clear of mortgages, security
interests, licenses, liens, encumbrances, or rights of others to possession or
use.
 
(f) Patent Invalidity and Unenforceability; No Other Patents.  Except as set
forth in Schedule 6.1(f) hereof, no Third Party has filed (such that it is
pending as of the Effective Date), or to the actual knowledge of the General
Counsel of Alkermes, as of the Effective Date threatened in writing to file, any
claim, lawsuit, charge, complaint or other action alleging that the Alkermes
Patents are invalid or unenforceable, and the Alkermes Patents are not subject
to a pending interference, opposition or appeal of an opposition.  Except as set
forth in Schedule 6.1 (f) hereof, the Alkermes Patents constitute all patent
applications and patents Controlled by Alkermes immediately prior to the
Effective Date that claim the manufacture, use or composition of matter of the
Licensed Products that are within the scope of the Business.
 
(g) Contracts.  The MIT Patent License Agreement, the Penn State License
Agreement, and the Acusphere Agreements are in full force and effect.  With
respect to each such agreement, Alkermes is not in material breach or default
with respect to its obligations thereunder.  Except as set forth in Schedule
6.1(g) hereof, to the actual knowledge of the General Counsel of Alkermes, no
counterparty to any of these agreements is in material breach or default with
respect to such party’s obligations thereunder.
 
(h) Right to License.  Alkermes has the right to grant the license under the
Alkermes Know-How granted hereunder and has not assigned, transferred, conveyed,
sublicensed or otherwise encumbered any right, title and interest in the
Alkermes Know-How inconsistent with the terms of this Agreement.
 
(i) Title to Equipment and Inhalers.  Except as set forth in Schedule 6.1(i)
hereof and subject to Alkermes’ retained right, title and interest in and to the
Alkermes Know-How that is described in or embodied in the Equipment and the
Inhalers, Alkermes is conveying to Corregidor good and marketable title to the
Equipment and Inhalers free and clear of restrictions on, or conditions to, the
transfer or assignment thereof, free and clear of mortgages, security interests,
licenses, liens, encumbrances, or rights of others to possession or use;
provided, however, that all Equipment and Inhalers are transferred to Corregidor
on an “as is” “where is” basis without any other representation or warranty of
any kind, either expressed or implied, including any warranty as to the design,
quality or condition of the Equipment or Inhalers, any warranty of
merchantability or fitness of the Equipment or Inhalers for any particular
purpose or as to any other matter relating to the Equipment or the Inhalers or
any part thereof.
 
(j) Third Party Claims.  Except for claims that were settled pursuant to the
Acusphere Agreements, Alkermes has not received any written claims from any
Third Party that the manufacture, use or sale of Licensed Products that are
within the scope of the Business infringe any patents or patent applications of
such Third Party.
 
 
22

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
Except as set forth in this Section 6.1, Alkermes makes no representations or
warranties of any kind.  Specifically Alkermes does not warrant the validity or
enforceability of the Alkermes Patents, and makes no representations whatsoever
with regard to the scope of the Alkermes Patents, or that the Alkermes Patents
and Alkermes Know-How may be exploited without infringing other patents or other
intellectual property rights of Third Parties.  Alkermes MAKES NO WARRANTIES,
EXPRESSED OR IMPLIED, OF THE MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
of any subject matter defined by the claims of the Alkermes Patents and Alkermes
Know-How.  References in the foregoing representations and warranties to “actual
knowledge” mean the actual knowledge of the referenced person with respect to
the specified matter as of the time the representation is made, after making
reasonable inquiry of other members of his/her department and reviewing the
files of his/her department that he/she reasonably expects would contain
relevant information.
 
6.2. Representations and Warranties of Corregidor.  Corregidor hereby represents
and warrants to Alkermes as of the Effective Date as follows:
 
(a) Corporate Existence and Power.  Corregidor is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has full corporate power and authority to own and operate its property and
assets and to carry on its business as it is now being conducted.
 
(b) Authority and Binding Agreement.  Corregidor has the corporate power and
authority to enter into this Agreement and perform its obligations
hereunder.  Corregidor has taken all necessary corporate action on its part
required to authorize the execution and delivery of the Agreement and the
performance of its obligations hereunder.  The Agreement has been duly executed
and delivered by Corregidor and constitutes a legal, valid and binding
obligation of Corregidor that is enforceable against it in accordance with its
terms; except as enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and by general equitable principles and
public policy constraints (including those pertaining to limitations and/or
exclusions of liability, competition law, penalties and jurisdictional issues
including conflicts of law).
 
(c) No Conflict.  The execution, delivery and performance of this Agreement by
Corregidor does not conflict with, and would not result in a breach or violation
of or constitute a default under (i) any material agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound; (ii) the provisions of its charter or operative documents or bylaws;
(iii) any material license, franchise, permit or other similar authorization
related to the transactions contemplated hereby; or (iv) any Applicable Law, or
any judgment, decree or order of any court, governmental body or administrative
or other agency having jurisdiction over it.
 
(d) Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Corregidor.
 
 
23

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
Except as set forth in this Section 6.2, Corregidor makes no representations or
warranties of any kind.
 
ARTICLE 7
 
INDEMNIFICATION
 
7.1. Indemnification by Alkermes.  Alkermes hereby agrees to defend, hold
harmless and indemnify (collectively, “Indemnify”) Corregidor and its officers,
directors, agents and employees (collectively, the “Corregidor Indemnitees”)
from and against any and all Losses arising out of (i) any of Alkermes’
representations and warranties set forth in Section 6.1 of this Agreement being
untrue in any material respect on the Effective Date; (ii) the failure to
perform, in any material respect, any covenant or agreement of Alkermes set
forth in this Agreement; (iii) the Retained Liabilities or (iv) the research,
development, making, having made, using, or importing of Licensed Products by,
on behalf of, or under the authority of Alkermes prior to the Effective
Date.  Third-Party claims, suits, actions or demands subject to indemnification
and hold harmless obligations hereunder shall not include any claims, suits,
actions or demands asserted by any agent of Alkermes.
 
7.2. Indemnification by Corregidor.  Corregidor hereby agrees to Indemnify
Alkermes and its officers, directors, agents and employees (collectively, the
“Alkermes Indemnitees”) from and against any and all Losses arising out of (i)
any of Corregidor’s representations and warranties set forth in Section 6.2 of
this Agreement being untrue in any material respect on the Effective Date; (ii)
the failure to perform, in any material respect, any covenant or agreement of
Corregidor set forth in this Agreement; (iii) the Assumed Liabilities or (iv)
except to the extent such Losses are required to be indemnified by Alkermes
pursuant to Section 7.1(iv) hereof, the research, development, making, having
made, using, importing, selling, or offering for sale of Licensed Products by,
on behalf of, or under the authority of Corregidor, its Affiliates or
Collaboration Partners.  Third-Party claims, suits, actions or demands subject
to indemnification and hold harmless obligations hereunder shall not include any
claims, suits, actions or demands asserted by any agent or Collaboration Partner
of Corregidor.
 
7.3. Indemnification Procedures.  The following procedures shall apply to any
Third Party claim, suit, action or demand for which the Corregidor Indemnitees
or Alkermes Indemnitees, as the case may be (the “Indemnified Party”), may be
entitled to indemnification under this Article 7 (a “Claim”).  To be eligible to
be Indemnified for a Claim, the Indemnified Party shall (i) provide the Party
required to Indemnify the Indemnified Party (the “Indemnifying Party”) with
prompt written notice of the Claim giving rise to the indemnification obligation
under this Article 7, provided that, the failure to provide prompt notice shall
not relieve the Indemnifying Party of any of its obligations under this Article
7 except to the extent the Indemnifying Party is actually prejudiced thereby;
(ii) provide the Indemnifying Party with the exclusive ability to defend (with
the reasonable cooperation of the Indemnified Party) against the Claim; and
(iii) not settle, admit or materially prejudice the Claim, without the
Indemnifying Party’s prior written consent.  The Indemnified Party shall
reasonably cooperate with the Indemnifying Party, at the Indemnifying Party’s
expense, in the defense of any Claim.  Notwithstanding the foregoing, the
Indemnified Party shall have the right to participate in and
 
 
24

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
have counsel selected by it participate, at the Indemnified Party’s expense, in
any action for which the Indemnified Party seeks to be Indemnified by the
Indemnifying Party.  The Indemnifying Party shall not settle or compromise, or
consent to the entry of any judgment with respect to, any Claim, without the
prior written consent of the Indemnified Party, which will not be unreasonably
withheld or delayed; provided that, the Indemnifying Party may settle or
compromise any Claim in its absolute discretion if the settlement or compromise
provides for an unconditional release of, and does not impose any requirements
on or have any material adverse effect on, the Indemnified Party.
 
7.4. Limitations on Indemnification.  A Party’s obligation to Indemnify the
Alkermes Indemnitees or Corregidor Indemnitees, as the case may be, pursuant to
this Article 7 shall not apply to the extent of (i) any Losses that arise from
the negligence, bad faith or intentional misconduct of an Alkermes Indemnitee if
the party seeking indemnification is an Alkermes Indemnitee or a Corregidor
Indemnitee if the party seeking indemnification is a Corregidor Indemnitee; (ii)
any Losses that arise from the breach of this Agreement by an Alkermes
Indemnitee if the party seeking indemnification is an Alkermes Indemnitee or a
Corregidor Indemnitee if the party seeking indemnification is a Corregidor
Indemnitee; or (iii) the failure by the party seeking indemnification to take
reasonable action to mitigate any Losses.
 
7.5. Overlapping Claims.  Notwithstanding Section 7.1 and Section 7.2, in the
event a Claim relates to periods or matters for which both of Alkermes and
Corregidor may have responsibility or for which each of the Parties may have
indemnification obligations to the other under this Article 7, (i) if either
Party elects to join the defense of such Claim to be commenced by the other
Party, then (A) Corregidor and Alkermes shall jointly select counsel to
represent the Parties in the defense of the Claim and the Parties shall share
all attorneys’ fees and legal costs related to the Claim based on the portion of
the matter or period underlying the Claim for which each Party has
responsibility and, if necessary, a Party shall reimburse the other Party for
any payment for attorneys’ fees and legal costs related to the Claim in excess
of such other Party’s proportional share; (B) Corregidor and Alkermes shall
jointly decide upon all matters, including strategy, related to the defense of
the Claim; (C) the Parties shall provide all reasonable cooperation to each
other and the selected counsel in the defense of such Claim; (D) each Party
shall have the right to have independent counsel selected by it participate, at
such Party’s sole expense, in the preparation of, and discussions related to,
the defense of such Claim; (E) neither Party shall settle or compromise, or
consent to the entry of any judgment with respect to, any such Claim, without
the prior written consent of the other Party, which will not be unreasonably
withheld or delayed; and (F) each Party shall pay that portion of any damages or
settlement amounts resulting from any such Claim which relates to the period(s)
or matter(s) for which it has responsibility under this Agreement; or (ii) if a
Party elects not to join the defense of such Claim to be commenced by the other
Party, then (A) such other Party shall defend against such Claim, and the
Parties shall share all attorneys’ fees and legal costs related to the Claim
based on the portion of the matter or period underlying the Claim for which each
Party has responsibility and, if necessary, a Party shall reimburse the other
Party for any payment for attorneys’ fees and legal costs related to the Claim
in excess of such other Party’s proportional share; (B) the Parties shall
reasonably cooperate in the defense of any such Claim; (C) such Party shall have
the right to subsequently participate in and have counsel selected by it
participate, at such Party’s expense, in any action or dispute resolution
related to such Claim; (D) the other Party shall not settle or compromise, or
consent to the entry of any judgment with respect to, any such Claim, without
 
 
25

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
the prior written consent of such Party, which will not be unreasonably withheld
or delayed; and (E) each Party shall pay that portion of any damages or
settlement amounts resulting from any such Claim which relates to the period(s)
or matter(s) for which it has responsibility under this
Agreement.  Notwithstanding the foregoing, nothing in this Section 7.5 shall
give either Party a right to obtain or receive Confidential Information of the
other Party whose disclosure is not otherwise contemplated by this Agreement.
 
7.6. Insurance.  Each Party shall at its own expense procure, within [***] of
the Effective Date, and maintain during the Term, insurance policy/policies,
including (i) Commercial General Liability insurance, including coverage for
products and completed operations and contractual liability (including coverage
for advertising and personal injury), and (ii) Product Liability insurance,
adequate to cover its obligations hereunder and which are consistent with normal
business practices of prudent companies similarly situated.  All such policies
will be written by insurance companies with an A.M. Best’s rating (or its
equivalent) of A or better.  Notwithstanding the foregoing, beginning on the
date Corregidor initiates a Phase 1 Clinical Trial, Corregidor shall procure and
maintain Commercial General Liability insurance, including coverage for products
and completed operations and contractual liability (including coverage for
advertising and personal injury), and Product Liability insurance (each policy
to be maintained for a period of at least [***] after the expiration or
termination of this Agreement, in the event the policy is a claims made form) in
each case with a limit of no less than [***] for each occurrence.  Any insurance
shall not be construed to create a limit of the insuring Party’s liability with
respect to its indemnification obligations under this Article 7.  Each Party
shall provide the other Party with written evidence of such insurance upon
request, Each Party shall provide the other with written notice at least [***]
prior to a cancellation, suspension, non-renewal or material change in such
insurance which would reasonably be expected to materially adversely affect the
rights of the other Party hereunder.  Each Party’s insurance hereunder shall be
primary with respect to the obligations for which such Party is liable hereunder
and non-contributing with respect to the obligations for which such Party is to
be indemnified by the other Party.
 
7.7. Non-Duplicative Payments.  In calculating amounts payable to an Indemnified
Party, the amount of the Indemnified Losses shall not be duplicative of any
other Loss for which an indemnification claim has been made and shall be
computed net of (i) payments recovered by the Indemnified Party under any
insurance policy with respect to such Losses, and (ii) any recovery by the
Indemnified Party from any Person with respect to such Losses.
 
7.8. Limitation of Liability.  Except pursuant to their indemnification and hold
harmless obligations set forth in Sections 7.1 and 7.2, neither Party shall be
responsible to the other Party for any special, indirect, incidental, exemplary,
punitive or consequential damages arising out of or resulting from this
Agreement.
 
7.9. Survival.  The representations and warranties of the Parties contained in
Sections 6.1 and 6.2 shall survive the Effective Date for [***].  The Parties
intend for the preceding sentence to shorten the otherwise applicable statute of
limitations and agree that no claims (other than claims of, or causes of action
arising from, fraud) may be brought based upon, directly or indirectly, any of
the representations and warranties contained in this Agreement on or after the
date that is [***] after the Effective Date.
 
 
26

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
ARTICLE 8
 
RECORDS; AUDIT
 
8.1. Financial Statements.  Corregidor shall deliver to Alkermes the following
financial statements of Corregidor:
 
(a) within [***] after the end of each month, Corregidor shall use reasonable
efforts to deliver unaudited statements of income and of cash flows for such
month, and an unaudited balance sheet and a statement of stockholders’ equity as
of the end of such month all prepared in accordance with U.S. GAAP (except that
such financial statements may (i) be subject to normal year-end audit
adjustments and (ii) not contain all notes thereto that may be required in
accordance with U.S. GAAP);
 
(b) within [***] after the end of each Calendar Quarter, Corregidor shall
deliver unaudited statements of income and of cash flows for such Calendar
Quarter, and an unaudited balance sheet and a statement of stockholders’ equity
as of the end of such Calendar Quarter all prepared in accordance with U.S. GAAP
(except that such financial statements may (i) be subject to normal year-end
audit adjustments and (ii) not contain all notes thereto that may be required in
accordance with U.S. GAAP); and
 
(c) within [***] after the end of each Calendar Year, Corregidor shall deliver:
(i) a balance sheet as of the end of such Calendar Year, (ii) statements of
income and of cash flows for such Calendar Year, and a comparison between (x)
the actual amounts as of and for such Calendar Year and (y) the comparable
amounts for the prior Calendar Year, with an explanation of any material
differences between such amounts and a schedule as to the sources and
applications of funds for such Calendar Year, and (iii) a statement of
stockholders’ equity as of the end of such Calendar Year, all such financial
statements audited and certified by independent public accountants of nationally
or regionally recognized standing selected by Corregidor and approved by
Alkermes, which approval shall not be unreasonably withheld or delayed.
 
With respect to each of the financial statements called for in this Section 8.1,
Corregidor shall deliver to Alkermes, an instrument executed by the chief
financial officer and chief executive officer of Corregidor (or person having
equivalent functional responsibility) certifying that such financial statements
were prepared in accordance with U.S. GAAP consistently applied with prior
practice for earlier periods (except as otherwise set forth in Sections 8.1(a)
or 8.1(b)) and fairly present the financial condition of Corregidor and its
results of operation for the periods specified therein.  In addition, with
respect to the financial statements called for in Section 8.1(c), Corregidor
shall deliver to Alkermes the auditor’s report, including opinions, scorecards,
recorded changes and other ancillary documents.  If, for any period, Corregidor
has any subsidiary whose accounts are consolidated with those of Corregidor,
then in respect of such period the financial statements delivered pursuant to
the foregoing sections shall be the consolidated and consolidating financial
statements of Corregidor and all such consolidated subsidiaries.
 
 
27

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
8.2. Royalty Records; Audit.  Corregidor shall keep or cause to be kept such
records as are required to determine, in a manner consistent with U.S. GAAP, as
applicable, the accuracy of the calculation of all Net Sales and Royalties
payable under this Agreement; provided that any Collaboration Partner that does
not keep records in accordance with U.S. GAAP shall keep such records in
accordance with the equivalent accounting practices to which it adheres.  Such
records shall be retained for no less than a [***] period following the year in
which any payments of Royalties were made hereunder.  Not more than once per
Calendar Year, and once within [***] after the end of the Term, Alkermes shall
have the right to engage, at its own expense, an independent certified public
accountant appointed by Alkermes and reasonably acceptable to Corregidor, to
examine, in confidence, the records of Corregidor as may be necessary to
determine, with respect to any Calendar Year or portion thereof, the correctness
or completeness of any payment required to be made by Corregidor under this
Agreement; provided, however, that the books and records for any particular
Calendar Year shall only be subject to one such audit.  Such independent public
accountant shall enter into an appropriate confidentiality agreement with
Corregidor.  All information contained in any report of such independent public
accountant to Alkermes shall be deemed Confidential Information of Corregidor
hereunder.  A copy of such report will be provided to Corregidor at the same
time it is provided to Alkermes.  Such report shall not disclose any information
except that which should properly be contained in a Royalty report required
under this Agreement, but may include, in the event the accountant shall be
unable to verify the correctness of any or all of such payment, the unverifiable
amount of such payment and information relating to why any or all of such
payment is unverifiable.  If any audit performed evidences an underpayment by
Corregidor of any amounts or payments owing hereunder, Corregidor shall promptly
pay the amount of such underpayment to Alkermes with interest thereon calculated
in accordance with Section 5.8.  If any audit performed under this Section 8.2
discloses an underpayment of [***] or more from the amount due to Alkermes
hereunder for the period under audit, Corregidor shall bear the full cost of the
performance of such audit.  Any overpayment shall be fully creditable against
amounts subsequently payable by Corregidor to Alkermes under this
Agreement.  Each Collaboration Partner shall be required to keep and maintain
records and to permit them to be audited by Alkermes to the same extent required
by this Section 8.2.
 
ARTICLE 9
 
CONFIDENTIALITY
 
9.1. Treatment of Confidential Information.  The Parties agree that during the
Term, and for a period of [***] after this Agreement expires or terminates, a
Party receiving Confidential Information of the other Party shall (i) maintain
in confidence such Confidential Information; (ii) not disclose such Confidential
Information to any Third Party without prior written consent of the disclosing
Party, except for disclosures to its and its Affiliates’ employees, actual or
potential Collaboration Partners, independent contractors, advisors, investors,
actual or potential acquirers and agents who have a need to know such
Confidential Information to perform such Party’s obligations hereunder and who
agree to be bound by obligations of non-disclosure and non-use at least as
stringent as those contained in this Section 9.1 (“Permitted Recipients”); and
(iii) not use such Confidential Information for any purpose other than the
performance of this Agreement.  Each Party shall be responsible for any breach
of the obligations set forth in this Article 9 by its Permitted Recipients.
 
 
28

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
9.2. Authorized Disclosure.  Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information of the other Party
to the extent and to the Persons as required by Applicable Law, legal process,
court order or the rules of the National Association of Securities Dealers or of
a Regulatory Authority; provided, however, that the Party required or intending
to disclose the other Party’s Confidential Information shall, to the extent
permitted by such Applicable Law, process, order or rules, first have given
prompt notice to such other Party to enable it to seek any available exemptions
from or limitations on such disclosure requirement and shall reasonably
cooperate in such efforts by the other Party.  Notwithstanding anything to the
contrary in Section 9.1, Corregidor may also disclose the Confidential
Information of Alkermes to the extent required in its reasonable judgment to
Develop, Manufacture and Commercialize Licensed Products pursuant to this
Agreement, including to (i) prosecute patent applications directed to Licensed
Products and as otherwise contemplated in this Agreement, (ii) make filings and
submissions to, or correspond or communicate with, Regulatory Authorities, (iii)
conduct discussions with actual or potential investors, Collaboration Partners,
acquirers or Distributors, and (iv) secure, operate and maintain appropriate
facilities and capabilities to support, and otherwise to conduct, the
Development, Manufacture and Commercialization of Licensed Products pursuant to
this Agreement.
 
Notwithstanding the foregoing, in the event that Corregidor discovers in the
Documentation any Confidential Information of Alkermes that it believes may
comprise any Confidential Information of Eli Lilly and Company, then Corregidor
shall promptly provide such Confidential Information to Alkermes.  If Alkermes
confirms that such Confidential Information comprises Confidential Information
of Eli Lilly and Company, then Corregidor shall maintain such Confidential
Information in confidence and not disclose it to any Third Party.
 
In addition, notwithstanding the foregoing, in the event that Corregidor
discovers any Confidential Information of Alkermes that it believes comprises
detailed information relating to pharmaceutical product formulations or
pharmaceutical product manufacturing processes that does not fall within the
exceptions set forth in Sections 1.27 (a) through (d) (“Alkermes Proprietary
Information”), and if Corregidor wishes to disclose such Confidential
Information to a Third Party in connection with disclosures permitted pursuant
to subsections (iii) and (iv) above, then Corregidor may disclose such
Confidential Information pursuant to a written agreement with a Third Party that
imposes an obligation of non-use for any purpose other than the Development,
Manufacture or Commercialization of Licensed Products or for the conduct of
Corregidor’s business, and imposes obligations of confidentiality and
non-disclosure, all for a period of at least [***] from the date of disclosure
(a “Proprietary Information CDA”).  If Corregidor desires to confirm whether
such Confidential Information of Alkermes constitutes Alkermes Proprietary
Information, Corregidor may provide such Confidential Information to Alkermes
for review at least [***] prior to the date of its intended disclosure to obtain
such confirmation; provided, however, that if Corregidor provides to Alkermes an
amount of Confidential Information for review that is greater in quantity than
the amount of material that could reasonably be reviewed during a [***] period,
such period shall be extended accordingly.  If during such [***] (or
appropriately extended) period, Alkermes confirms that such Confidential
Information comprises Alkermes Proprietary Information, then Alkermes will
notify Corregidor of such confirmation prior to expiration of such [***] (or
appropriately extended) period.  Following the receipt of such confirmation,
Corregidor may only disclose such Confidential Information pursuant to
Proprietary Information CDA.  If Alkermes does not confirm that such
Confidential Information comprises Alkermes Proprietary Information during such
time period, then Corregidor shall be free to make such disclosure of such
Confidential Information to such Third Party without a Proprietary Information
CDA.
 
 
29

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
9.3. Publicity; Terms of Agreement.  The Parties agree that the existence of and
the material terms of this Agreement shall be considered Confidential
Information of both Parties.  Except as otherwise required by Applicable Law or
applicable stock exchange requirements as set forth below, or as expressly
permitted by the terms of this Agreement, neither Alkermes nor Corregidor shall,
and each of them shall cause their respective representatives and agents not to,
issue or cause the publication of any press release or public announcement with
respect to the transactions contemplated by this Agreement without the express
prior approval of the other Party, which approval shall not be unreasonably
withheld or delayed.  The Parties agree to issue a joint press release in a form
that is mutually agreed to by the Parties to announce the execution of this
Agreement.  Routine references to this Agreement and the terms hereof in the
context of disclosures or publications regarding a Party’s business in general
will be allowed in the usual course of a Party’s business.  If in the reasonable
opinion of a Party’s legal counsel, a public announcement is required by
Applicable Law or applicable stock exchange requirements, then, to the extent
permissible by Applicable Law, the disclosing Party will provide the other Party
notice reasonable under the circumstances of such intended announcement and will
consult with the other Party with respect to the nature and scope of such
intended announcement.  In addition to the foregoing, with respect to complying
with the disclosure requirements of the Securities and Exchange Commission
(“SEC”), in connection with any required SEC filing of this Agreement, the
Parties shall consult with one another concerning which terms of this Agreement
shall be requested to be redacted in any public disclosure of the Agreement by
such agencies.
 
ARTICLE 10
 
TERM AND TERMINATION
 
10.1. Term.  Subject to the following provisions, this Agreement shall commence
on the Effective Date and, unless sooner terminated as provided in Section 4.2
or as provided in this Article 10, will continue in effect until the expiration
of all Corregidor’s Royalty payment obligations as set forth in this Agreement
(such period, the “Term”).
 
10.2. Termination by Alkermes.  Upon any Default by Corregidor under this
Agreement, Alkermes may notify Corregidor in writing of such Default and require
that Corregidor cure such Default within forty-five (45) days of Alkermes’
notice.  In the event Corregidor shall not have cured the Default by the end of
the forty-five (45) day grace period, Alkermes may elect to terminate this
Agreement effective upon a second written notice to Corregidor.  No Default as
defined in Section 1.31(i) shall be deemed to have occurred by Corregidor under
this Section 10.2 unless Alkermes shall have given notice thereof to Corregidor
under this Section 10.2 prior to the eighteen (18) month anniversary of the
Effective Date.  Notwithstanding the foregoing, if Corregidor commits a Default
with respect to (i) any obligation to provide information or reports to Alkermes
pursuant to this Agreement or (ii) any obligation pursuant to Section 9.2 with
respect to the disclosure of Alkermes Proprietary Information, Alkermes shall
not have the right to terminate this Agreement pursuant to this Section 10.2
 
 
30

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
unless such Default has a material adverse effect on Alkermes.  In addition, if
Corregidor commits a Default under Section 4.4 of this Agreement, Alkermes shall
not have the right to terminate this Agreement but instead may select the remedy
established by Section 10.7.  For clarity, notwithstanding Section 12.1,
Alkermes shall not have the right to terminate this Agreement pursuant to this
Section 10.2 for any default by Corregidor under the Sublease or the Equity
Investment Agreements, or the Promissory Note or the Security Agreement if the
latter two agreements become effective; provided, however, that (i) any failure
to issue Series A Preferred Stock of Corregidor to Alkermes pursuant to Section
1.2(b) or 1.3(a) of the Series A Preferred Stock Purchase Agreement (which is
one of the Equity Investment Agreements) after the Effective Date, or (ii) any
failure of the requisite number of Stockholders and Key Holders (each as defined
in the Voting Agreement (which is also one of the Equity Investment Agreements))
to vote, or cause to be voted, their Shares (as defined in the Voting Agreement)
to elect a person designated by Alkermes to the Board of Directors of Corregidor
pursuant to the terms of the Voting Agreement, which failure leads to the
Alkermes designee not becoming or remaining a member of the Board of Directors
of Corregidor, shall be deemed to be a Default by Corregidor hereunder, except
in the event of (i) a written waiver by Alkermes of its right to designate a
member of the Board of Directors of Corregidor, (ii) a written agreement by
Alkermes to amend the Voting Agreement to eliminate its board designation rights
or (iii) the termination of the Voting Agreement pursuant to its terms.
 
10.3. Termination by Corregidor.
 
10.3.1. Termination for Convenience.  Commencing one hundred eighty (180) days
after the Effective Date, Corregidor will have the right to terminate this
Agreement at any time by providing ninety (90) days prior written notice to
Alkermes.
 
10.3.2. Termination upon Default by Alkermes.  Upon any Default by Alkermes
under this Agreement, Corregidor may notify Alkermes in writing of such Default
and require that Alkermes cure such Default within forty-five (45) days of
Corregidor’s notice.  In the event Alkermes shall not have cured the Default by
the end of the forty-five (45) day grace period, Corregidor may elect to
terminate this Agreement effective upon a second written notice to Alkermes.  No
Default as defined in Section 1.31(i) shall be deemed to have occurred by
Alkermes under this Section 10.3 unless Corregidor shall have given notice
thereof to Alkermes under this Section 10.3 prior to the eighteen (18) month
anniversary of the Effective Date.
 
10.4. Right to Terminate Upon Bankruptcy.  Either Party may, in addition to any
other remedies available to it by Applicable Law or in equity, terminate this
Agreement, in whole or in part as the terminating Party may determine, by notice
to the other Party in the event (i) the other Party has become bankrupt or has
made an assignment for the benefit of its creditors; (ii) there has been
appointed a trustee or receiver for the other Party or for all or a substantial
part of its property; or (iii) any case or proceeding has been commenced or
other action taken by or against the other Party in bankruptcy or seeking
reorganization, liquidation, dissolution, winding-up, arrangement, composition
or readjustment of its debts or any other relief under any bankruptcy,
insolvency, reorganization or other Applicable Law of any jurisdiction now or
hereafter in effect, and any such event has continued for sixty (60) days
undismissed, unbonded and/or undischarged.
 
 
31

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
10.5. Survival of License to Corregidor upon Alkermes’ Bankruptcy.  All rights
and licenses granted under this Agreement by Alkermes to Corregidor are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the United
States Bankruptcy Code, as amended from time to time (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined under Section 101 (35A)
of the Bankruptcy Code.  The Parties agree that Corregidor, as licensee of such
rights, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code in the event of a bankruptcy of Alkermes.
 
10.6. Effects of Termination.  Upon termination of this Agreement pursuant to
Sections 10.2, 10.3, or 10.4:
 
(a) License Grant. Upon the termination of this Agreement, all licenses and
rights granted to Corregidor hereunder will terminate, and except as provided
herein, Corregidor shall immediately cease all Development, Commercialization
and Manufacture of Licensed Products.
 
(b) Termination of Sublease.  Upon the termination
of                                                                                     
the Agreement, at Alkermes’ request, the Sublease will terminate.
 
(c) Promissory Note.  With respect to any termination of this Agreement, the
Promissory Note, if then in force, will be governed by the terms and conditions
set forth therein.
 
(d) Corregidor Obligations.  Following the effective date of termination of this
Agreement, Corregidor shall perform each of the following obligations, but only
at Alkermes’ request:
 
(i) Corregidor shall transfer and assign to Alkermes all of Corregidor’s right,
title and interest in and to the Pulmonary Patents.  Corregidor shall promptly
execute, or procure the execution of, such formal documents of sale and/or
assignment as may be required consistent with the terms and conditions of this
Agreement to formally record the change of title to the Pulmonary Patents to
Alkermes.  Corregidor shall instruct its patent counsel that the Pulmonary
Patents have been assigned to Alkermes and that the counsel must look to
Alkermes for further instructions with respect to the Pulmonary Patents, which
instructions shall be undertaken at Alkermes’ expense;
 
(ii) Corregidor shall transfer and assign to Alkermes all of Corregidor’s right,
title and interest in and to the Equipment and any other machinery, equipment,
instruments, laboratory equipment and apparatus, fixtures, tools, and other
tangible assets purchased by Corregidor specifically in connection with the
Licensed Products;
 
(iii) Corregidor shall transfer and assign to Alkermes all of Corregidor’s
right, title and interest in and to the Inhalers (to the extent such inhalers
then exist and are owned or controlled by Corregidor) and any other inhalers
developed by or on behalf of Corregidor for use with any Licensed Product;
 
(iv) Corregidor shall ship to Alkermes any equipment and inhalers identified in
Sections 10.6 d( ii) and (iii) that Alkermes designates for shipment (to the
extent such inhalers then exist and are owned or controlled by
Corregidor).  Alkermes shall be responsible for all costs incurred, including
freight, transportation and insurance, in connection with the shipment of such
equipment and inhalers.  Likewise, Alkermes shall bear the risk of loss for such
equipment and inhalers upon delivery thereof to Alkermes’ carrier by Corregidor;
 
 
32

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
(v) Corregidor shall transfer and assign to Alkermes Corregidor’s rights, and
Alkermes shall assume Corregidor’s obligations under, the MIT Patent License
Agreement, the Penn State License Agreement and the Acusphere Agreements, except
to the extent such rights and obligations relate to performance or
non-performance under such agreements prior to the effective date of
termination;
 
(vi) Corregidor shall transfer and assign to Alkermes all of Corregidor’s right,
title and interest in and to the Documentation, and any other manufacturing
documentation directly related to the Licensed Products, including standard
operating procedures, facility documentation and manufacturing batch
records.  Corregidor shall promptly transfer to Alkermes copies of such
documentation;
 
(vii) Corregidor shall promptly transfer and assign to Alkermes all of
Corregidor’s and its Affiliates’ right, title and interest in and to the
Pulmonary INDs and any other INDs Corregidor or its Affiliates have filed with
respect to any Licensed Product in any country in the Territory.  Corregidor and
its Affiliates will execute all documents and take all actions that may be
necessary to transfer the title to such INDs to Alkermes.  Corregidor will also
promptly, at Alkermes’ request, transfer to Alkermes copies of such 1NDs;
 
(viii) Corregidor shall promptly transfer and assign to Alkermes all of
Corregidor’s and its Affiliates’ right, title and interest in and to any
Regulatory Approvals for any Licensed Product in any country in the
Territory.  Corregidor and its Affiliates will execute all documents and take
all actions that may be necessary to transfer the title to such Regulatory
Approvals to Alkermes.  Corregidor will also promptly, at Alkermes’ request,
transfer to Alkermes copies of such materials as well as copies of Corregidor’s
and its Affiliates’ records of all communications with Regulatory Authorities
relating to Licensed Products;
 
(ix) Corregidor shall promptly transfer to Alkermes a copy of the content of all
safety and clinical databases relating to all Licensed Products existing as of
the effective date of termination, to the extent owned or controlled by
Corregidor at such time.  In addition, Corregidor shall promptly transfer to
Alkermes copies of all other material safety, pre-clinical and clinical data and
information in its or its Affiliates’ possession or control as of the effective
date of termination relating to the Licensed Products, including all information
required to be maintained by Corregidor or its Affiliates in connection with
clinical trials of the Licensed Products conducted, sponsored or supported by or
on behalf of Corregidor or its Affiliates;
 
(x) Corregidor and its Affiliates shall promptly assign to Alkermes or its
nominee such agreements as Alkermes designates between Corregidor or its
Affiliates, on the one hand, and Third Parties (excluding Collaboration
Partners), on the other hand, that are freely assignable and relate solely to
the Development, Commercialization or Manufacture of Licensed Products in the
Territory; and
 
 
33

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
(xi) Corregidor shall execute, acknowledge and deliver such further instruments,
and to do all such other acts, as may be necessary or appropriate to transfer to
Alkermes the foregoing rights and items.
 
(e) Notwithstanding anything to the contrary in this Section 10.6, if at the
time of any such termination, Corregidor has a Collaboration Partner, and such
Collaboration Partner is then in compliance with the agreement between
Corregidor and such Collaboration Partner under which such Collaboration Partner
has obtained a license, sublicense or other right to Develop and Commercialize
Licensed Products, such Collaboration Partner shall be entitled, if it so elects
by written notice to Alkermes within thirty (30) days after such termination of
this Agreement becomes effective, to enter into a direct agreement with Alkermes
pursuant to which such Collaboration Partner would be granted by Alkermes a
license, sublicense or other right to continue to practice the rights granted to
such Collaboration Partner by Corregidor; provided, however, that such license,
sublicense or other rights would be no different in nature or scope than the
rights granted to such Collaboration Partner by Corregidor under the rights and
licenses granted by Alkermes to Corregidor pursuant to this
Agreement.  Notwithstanding the foregoing, if such Collaboration Partner did
not, at the time of such termination of this Agreement, have the right to make
the Licensed Products that are subject to the relevant license or sublicense
from Corregidor, and such Collaboration Partner requires a license under the
Alkermes Know-How and the Alkermes Patents (to the extent then owned or
controlled by Alkermes) to manufacture Licensed Products to enjoy the benefit of
the other rights granted to such Collaboration Partner by Corregidor, then,
unless Alkermes, in its sole discretion, is willing to manufacture and supply
such Licensed Products to such Collaboration Partner on the terms pursuant to
which Corregidor was obligated to manufacture Licensed Products for such
Collaboration Partner, Alkermes will grant to such Collaboration Partner a
license under the Alkermes Know-How and the Alkermes Patents (to the extent then
owned or controlled by Alkermes) to manufacture the relevant Licensed Products
to the extent necessary to permit the Collaboration Partner to enjoy the benefit
of such rights, provided, however, that such arrangement would not impose upon
Alkermes any obligations that would be different in nature or scope from
Alkermes’ obligations to Corregidor hereunder.  Alkermes shall use commercially
reasonable efforts to negotiate in good faith and enter into such a direct
agreement within sixty (60) days after such termination becomes effective
provided that such Collaboration Partner also uses commercially reasonable
efforts to do the same.
 
10.7. Remedy for Default in Patent Prosecution or Maintenance.  In the event
Corregidor Defaults under Section 4.4 of this Agreement by failing to file,
prosecute or maintain an Alkermes Patent in accordance with the terms and
conditions of Section 4.4, then the Alkermes Patent that was the subject of such
Default (the “Relevant Alkermes Patent”) shall be deemed to have issued or
granted on the date of such Default in the relevant country or countries.  In
such case, all claims of such Relevant Alkermes Patent that were in existence on
the date of such Default shall be deemed to be Valid Claims.  In consequence, if
a Licensed Product sold in a country is covered by such deemed Valid Claims of
such Relevant Alkermes Patent, the duration and amount of Royalty payments by
Corregidor to Alkermes pursuant to Sections 5.2.2 and 5.2.3 shall be calculated
during the Deemed Term (as defined below) of such deemed Valid Claims in such
country accordingly.  The Parties acknowledge that Corregidor, to avoid Alkermes
exercising its alternative remedy of terminating the Agreement upon a Default by
Corregidor of Section 4.4, has proposed the payment of Royalties on the terms
set forth in this
 
 
34

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
Section 10.7, without regard for whether the Licensed Product that is effected
by the Default is covered by an actual Valid Claim of an Alkermes
Patent.  Alkermes accepted Corregidor’s proposal, and the Royalty rates and
Royalty duration applied to such sales of such Licensed Product reflect the
mutual agreement of the Parties as to the value of Alkermes foregoing its
alternative remedy of termination of this Agreement.  A “Deemed Term” shall mean
(i) for a Relevant Alkermes Patent that was issued in the relevant country on
the date of such Default, the time period equal to the remaining term of such
Relevant Alkermes Patent in such country had such Default not occurred, or (ii)
for a Relevant Alkermes Patent that was a pending patent application on the date
of such Default, the time period expiring upon the date that is [***] following
the Launch of the Licensed Product in such country.
 
10.8. Return of Confidential Information.  Upon expiration or termination of
this Agreement, each Party shall within [***] thereafter destroy all
Confidential Information of the other Party in its possession and/or under its
control; provided that, each Party shall have the right to retain one archival
copy of Confidential Information for its legal files for the sole purposes of
establishing its rights and determining its obligations under this
Agreement.  At the request of the other Party, a Party shall deliver a
certification, executed by an officer of such Party, that all Confidential
Information of the other Party has been destroyed as set forth in this Section
10.8, subject to the right to retain one archival copy as set forth in this
Section 10.8.
 
10.9. Survival.  The following provisions shall survive any expiration or
termination of this Agreement: Sections 5.4-5.9 and Articles 7, 8, 9, 10 11 and
12, in each case only in the event and to the extent applicable, and subject to
the terms and conditions stated therein.  In addition, any other provision
required to interpret and enforce the Parties’ rights and obligations under this
Agreement will also survive, but only to the extent required for the full
performance of this Agreement.  Upon termination of this Agreement, for a period
of [***] thereafter Corregidor, its Affiliates and Collaboration Partners shall
have a continuing limited right to sell the Licensed Products that as of the
effective date of termination are held in inventory by or on behalf of such
parties; provided that, Corregidor, its Affiliates and Collaboration Partners
shall only have such right for the sole purpose of selling such inventory;
provided further, that with respect to any such Licensed Products, Corregidor
shall pay the Royalties due under Section 5.2 of this Agreement and shall comply
with all terms and conditions of this Agreement with respect
thereto.  Termination of this Agreement shall not relieve the Parties of any
liability which accrued hereunder prior to the effective date of such
termination nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.  The remedies provided in this Article 10 are not exclusive of any
other remedies a Party may have in law or equity, including rights and remedies
under the Bankruptcy Code.
 
ARTICLE 11
 
DISPUTE RESOLUTION
 
11.1. Disputes.
 
11.1.1. Objective.  The Parties recognize that disputes, controversies or claims
arising out of or relating to this Agreement, or the interpretation, breach,
termination or invalidity hereof (each a “Dispute”), may from time to time occur
during the Term.  It is the objective of the Parties to establish procedures to
facilitate the resolution of Disputes occurring with respect to this Agreement,
in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article 11 if and when a Dispute occurs with
respect to this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
11.1.2. Resolution by Senior Executives.  Unless otherwise specifically recited
in this Agreement, any Disputes relating to the Agreement shall be first
referred to the Chief Operating Officer of Alkermes and the Chief Executive
Officer of Corregidor (the “Senior Executives”) for resolution by one Party (the
“Complaining Party”) providing a dispute notice (the “Dispute Notice”) to the
Senior Executives and the other Party.  The Dispute Notice shall set concisely
forth the Dispute, the Parties’ respective positions, and the specific relief
requested.  Within [***] after receipt of the Dispute Notice, the other Party
(the “Responding Party”) shall provide a concise written response (the
“Response”) to the Dispute Notice to the Senior Executives and the Complaining
Party.  The Senior Executives shall attempt to resolve the Dispute within [***]
after their receipt of the Response.  In the event that the Senior Executives
cannot resolve a Dispute within this period, unless otherwise agreed by the
Parties, then any Dispute may be referred by either Party to arbitration in
accordance with Section 11.2 upon written notice to the other
Party.  Notwithstanding the foregoing any Dispute relating to the scope,
validity or enforceability of an Alkermes Patent may only be determined in
accordance with Section 11.4 hereof.
 
11.2. Arbitration.  The Parties agree that any Dispute referred for arbitration
by a Party pursuant to Section 11.1 or referred by Alkermes pursuant to Section
5.2 shall be resolved through binding arbitration in accordance with the CPR
International Institute for Conflict Prevention and Resolution Rules for
Non-Administered Arbitration, as amended from time to time (the “CPR
Rules”).  The Neutral Organization designated to perform the functions specified
in the CPR Rules will be the CPR International Institute for Conflict Prevention
and Resolution, or its successor organization.  Any Dispute in which either
Party seeks in excess of [***] in damages, or in which any equitable relief is
sought by either Party, will be resolved by an arbitral tribunal consisting of
three (3) arbitrators, one of whom will be designated by each Party in
accordance with the CPR Rules, and a third arbitrator who will chair the
tribunal and who will be selected as provided in the CPR Rules.  The Parties
shall use commercially reasonable efforts to select the arbitrator or
arbitrators within [***] after such Dispute is referred for arbitration under
this Section 11.2.  Any other Dispute, including any Dispute referred by
Alkermes pursuant to Section 5.2, will be submitted to a sole arbitrator, who
shall be an individual with relevant experience in the
biotechnology/pharmaceutical industry and who shall be appointed pursuant to the
CPR Rules.  The arbitrator(s) shall be instructed by the Parties to complete the
arbitration within [***] after selection of the sole or final arbitrator.  The
arbitrator(s) shall, within [***] after the conclusion of the arbitration
hearing, issue a written award and statement of decision describing the
essential findings and conclusions on which the award is based, including the
calculation of any damages awarded.  Arbitration pursuant to this Section 11.2
shall be governed by the Federal Arbitration Act, 9 U.S.C. § § 1-16, and
judgment upon the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof.  The arbitration proceedings shall be conducted in
Boston, Massachusetts.  Each Party shall continue to perform its obligations
under the Agreements pending final resolution of any Dispute unless to do so
would be impossible or
 
 
36

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
impracticable under the circumstances.  Nothing contained in this Agreement
shall deny any Party the right to seek injunctive or other equitable relief from
a court of competent jurisdiction in the context of a bona fide emergency or
prospective irreparable harm, and such an action may be filed and maintained
notwithstanding any ongoing arbitration proceeding.  The Parties agree that they
shall share equally the cost of arbitration filing and hearing fees, and the
cost of the arbitrator(s).  Each Party must bear its own attorney’s fees and
associated costs and expenses.  Notwithstanding the foregoing, with respect to
any Dispute referred by Alkermes pursuant to Section 5.2, the Party whose
judgment about whether or not the transaction at issue was a Trigger Transaction
is determined by the arbitrator to be incorrect shall pay the cost of
arbitration filing and hearing fees, and the cost of the arbitrator.  Nothing
contained in this Agreement shall deny or limit any relief, remedy or recovery
to which a Party may otherwise be entitled under the Sublease, the Equity
Investment Agreements, the Promissory Note or the Security Agreement.
 
11.3. Jurisdiction.  For the purposes of this Article 11, the Parties agree to
accept the jurisdiction of the federal courts located in the Commonwealth of
Massachusetts for the purposes of enforcing awards entered pursuant to this
Article and for enforcing the agreements reflected in this Article 11.
 
11.4. Determination of Disputes Relating to Patents and Other Intellectual
Property.  Notwithstanding the foregoing, any Dispute relating to the
determination of scope, validity or enforceability of an Alkermes Patent shall
be submitted exclusively to a court having jurisdiction over the disputed
patent.
 
ARTICLE 12
 
MISCELLANEOUS
 
12.1. Entire Agreement; Amendment. This Agreement, including the Exhibits, the
Schedules, the Bill of Sale, the Instrument of Assignment and Assumption, the
Sublease, the Equity Investment Agreements, the Promissory Note (if applicable)
and the Security Agreement (if applicable), constitute the entire agreement
between the Parties related to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof; on the Effective Date of this Agreement,
the Confidentiality Agreement is hereby superseded, provided that all
Confidential Information disclosed therein shall be treated as if disclosed
under, and shall be subject to the terms of, this Agreement.  There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties with respect to the
subject matter hereof other than as are set forth herein and therein.  No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to a writing referencing this Agreement
and signed by an authorized officer of each Party.
 
12.2. Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes (i) when
delivered, if sent by recognized overnight courier or personally delivered, or
(ii) upon confirmation of receipt, if sent by facsimile transmission (provided a
duplicate hard copy is promptly delivered by one of the other foregoing means),
in each case using the mailing addresses of the Parties as set forth below (or
such other mailing addresses of which a Party is notified pursuant to this
Section 12.2):
 
 
37

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
For Corregidor:
 
Corregidor Therapeutics, Inc.
384 Powder Mill Road
Concord, Massachusetts 01742
Facsimile: 978-405-5142
Attn: Chief Executive Officer
 
With a copy to:
 
 
Faber Daeufer & Rosenberg
Bay Colony Corporate Center
950 Winter Street, Suite 4500
Waltham, MA 02451
Facsimile: 781-795-4747
Attn: Joseph Faber
 
For Alkermes:
 
Alkermes, Inc.
852 Winter Street
Waltham, Massachusetts 02451
Facsimile: 781-890-6425
Attn: General Counsel
 

12.3. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, as applied to
agreements executed and performed entirely within the Commonwealth of
Massachusetts, without regard to any applicable principles of conflicts of law.
 
12.4. Interpretation.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.
 
12.5. Assignment.  Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder, by operation of law or otherwise, without the
prior written consent of the other Party, except that either Party may make such
an assignment of all its rights and obligations hereunder, without the other
Party’s consent, to a Person that acquires all or substantially all of its
business to which this Agreement relates, whether in a merger, consolidation,
reorganization, acquisition, sale or otherwise.  This Agreement shall be binding
on the permitted successors and assigns of the assigning Party, and the name of
a Party appearing herein shall be deemed to include the name(s) of such Party’s
permitted successors and assigns to the extent necessary to carry out the intent
of this Agreement.  Any assignment or attempted assignment by either Party in
violation of the terms of this Section 12.5 shall be null and void and of no
legal effect.
 
12.6. Counterparts.  This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement will
become binding when any one or more counterparts hereof, individually or taken
together, bear the signatures of both Parties.  For the purposes hereof, an
electronic or facsimile copy of this Agreement, including signed signature pages
hereto, shall be deemed an original.
 
 
38

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
12.7. Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the Parties
shall negotiate in good faith with a view to the substitution therefor of a
suitable and equitable provision in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the Parties hereto shall be enforceable to the fullest extent
permitted by law.
 
12.8. Headings.  The heading for each article and section in this Agreement has
been inserted for convenience of reference only and is not intended to limit or
expand on the meaning of the language contained in the particular article or
section.
 
12.9. Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.
 
12.10. Independent Contractors.  The relationship between Corregidor and
Alkermes created by this Agreement is one of independent contractors and neither
Party shall have the power or authority to bind or obligate the other Party
except as expressly set forth in this Agreement.  Nothing herein contained shall
be deemed to create an employment, agency, joint venture or partnership
relationship between the Parties or any of their agents or employees for any
purpose, including tax purposes, or to create any other legal arrangement that
would impose liability upon one Party for the act or failure to act of the other
Party.
 
12.11. Use of Name.  Except as expressly set forth in this Agreement, neither
Party shall have the right to use in advertising, publicity, other promotional
activities or otherwise any name, trade name, trademark, corporate logo or other
designation of the other Party hereto or its Affiliates, including any
contraction or abbreviation of any of the foregoing, unless the express written
permission of such other Party has been obtained or as required by Applicable
Law.
 
12.12. No Waiver.  The Parties understand and agree that no failure or delay in
exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.  To be effective hereunder, any waiver of any right, power or
privilege hereunder shall be in writing and signed by the Party against whom the
waiver is sought to be enforced.
 
12.13. Fees and Expenses.  Regardless of whether or not the transactions
contemplated by this Agreement are consummated, each Party shall bear its own
fees and expenses incurred in connection with the negotiation and execution of
this Agreement.
 
 
39

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
12.14. Force Majeure.  Neither Party shall be liable to the other for delay or
failure in the performance of the obligations on its part contained in this
Agreement (other than obligations to pay any amounts due hereunder to the other
Party), only if and to the extent that such failure or delay is due to
circumstances beyond its control which it could not have avoided by the exercise
of reasonable diligence and the delayed or non-performing Party notifies the
other Party promptly when such circumstances arise, giving an indication of the
likely extent and duration thereof, and promptly uses and continues to use all
commercially reasonable efforts to resume performance of its obligations as soon
as practicable.
 
12.15. No Set-Off.  Neither Party shall have any right to set-off any amount
owed to such first Party by the other Party under this Agreement, another
agreement or otherwise from any amount owed by such first Party to the other
Party hereunder, without the prior written consent of the other Party.
 
12.16. Nonsolicitation.  During the Term, each Party agrees that it will not (i)
recruit, solicit or induce any employee of the other Party to terminate his or
her employment with such other Party, or (ii) hire or attempt to hire such
employee.  However, nothing set forth in this Section 12.16 shall prohibit a
Party from indirectly recruiting, soliciting or inducing such employees to leave
the other Party through the use of advertisements in trade journals, or hiring
any employees who leave the other Party under such conditions.
 
12.17. Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and its respective permitted
successors and assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
 
12.18. No Other Rights.  The Parties acknowledge and agree that, except as
expressly set forth in this Agreement, neither Party (i) grants any rights or
licenses to the other Party under this Agreement and (ii) shall have any rights
or obligations under this Agreement except as expressly set forth herein.
 
[signature page follows]
 
 
40

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [     ]
and an asterisk*, have been separately filed with the Commission.

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement by
their duly authorized representatives as of the Effective Date.
 
ALKERMES, INC.
 
By:  /s/ Michael Landine
Print Name: Michael Landine
Title: Senior Vice President
By:  /s/ Gordon Pugh
Print Name: Gordon Pugh
Title: Senior Vice President
 
CORREIGIDOR THERAPEUTICS, INC.
 
 
By: /s/ Glenn Batchelder
Print Name: Glenn Batchelder
Title: CEO


 
41

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [     ]
and an asterisk*, have been separately filed with the Commission.  Where
nineteen pages of material have been omitted, the redacted material is marked
with [†].
  
Schedule 2.1.1
 
to
 
Asset Purchase and License Agreement
 
between Alkermes, Inc.
 
and
 
Corregidor Therapeutics, Inc.
 

 
Country Name
 
Sub
 
Status
 
App #
 
Patent #
 
Issue Date
 
Comments
 



 
 [†]
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [     ]
and an asterisk*, have been separately filed with the Commission.  Where three
pages of material have been omitted, the redacted material is marked with [●].
  
Schedule 2.1.2
 
to
 
Asset Purchase and License Agreement
 
between
 
Alkermes, Inc.
 
and
 
Corregidor Therapeutics, Inc.
 
Description
 
FEC ID#
 

                                                                [●]
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.



 
Device
Location
Qty
Model
Additional Description
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
Network Device
 
Location
 
Qty
 
Model
 
 
[***]
 
[***]
 
[***]
 
 
[***]
 
Device
 
Location
 
Qty
 
Model
 
Additional Description
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 


 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.



Schedule 2.1.3
 
to
 
Asset Purchase and License Agreement
 
between
 
Alkermes, Inc.
 
and
 
Corregidor Therapeutics, Inc.
 
AIR System
 

         
1.1.
 
 
Deposition Study
 
   
–
 
[***]
 
[***]
 
[***]
 
–
 
–
 
[***]
 
[***]
 
[***]
 
–
 
–
 
[***]
 
[***]
 
[***]
 
–
 
1.2.
 
–
 
p_MDI_w/Bud&EPI
 
–
 
–
 
–
 
[***]
 
[***]
 
[***]
 
–
 
1.3.
 
–
 
Tech Report – Formulation
 
–
 
–
 
–
 
[***]
 
[***]
 
[***]
 
–
 
–
 
[***]
 
[***]
 
[***]
 
–
 
1.4.
 
–
 
C2S Inhaler DMF
 
–
 
–
 
–
 
[***]
 
[***]
 
   [***]
 
–
 


 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [     ]
and an asterisk*, have been separately filed with the Commission.  Where thirty
one pages of material have been omitted, the redacted material is marked with
[•••].

 
Brickyard Square Facility- 31
 

         
2.1.
 
 
[***]
 
   

[•••]
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [     ]
and an asterisk*, have been separately filed with the Commission.  Where eighty
eight pages of material have been omitted, the redacted material is marked with
[¥].
 
Excipients
 

         
3.
 
-
 
Excipients
 
-
 
-
 
–
 
[***]
[***]
[***]
–
 
–
 
[***]
[***]
[***]
–
 
–
 
[***]
[***]
[***]
–
 
–
 
[***]
[***]
[***]
–
 
–
 
[***]
[***]
[***]
–
 
–
 
[***]
[***]
[***]
–
 
–
 
[***]
[***]
[***]
–
 
–
 
[***]
[***]
[***]
–
 
–
 
[***]
[***]
[***]
–
 

[¥]
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [     ]
and an asterisk*, have been separately filed with the Commission.  Where eight
pages of material have been omitted, the redacted material is marked with [‡].


 
Legacy Documents – SOPs
 
[‡]
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

Schedule 2.1.4
 
to
 
Asset Purchase and License Agreement
 
between
 
Alkermes, Inc.
 
and
 
Corregidor Therapeutics, Inc.
 
Molds
 
Mold #
 
Description
 
[***]
 
 

Assembly Equipment
 
[***]
 
Inspection Gages/Fixtures
 
Gage ID                      Description
 
[***]
 
Inhalers
 
[***]
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

Schedule 2.1.5
 
to
 
Asset Purchase and License Agreement
 
between
 
Alkermes, Inc.
 
and
 
Corregidor Therapeutics, Inc.
 
Project
IND #
Date IND submitted
Current Status
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]




--
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

Schedule 6.1(e)
 
to
 
Asset Purchase and License Agreement
 
between
 
Alkermes, Inc.
 
and
 
Corregidor Therapeutics, Inc.
 


 


 
[***]
 

--
 
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

Schedule 6.1(f)
 
to
 
Asset Purchase and License Agreement
 
between
 
Alkermes, Inc.
 
and
 
Corregidor Therapeutics, Inc.
 
[***]
 

--
 
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

Schedule 6.1(g)
 
to
 
Asset Purchase and License Agreement
 
between
 
Alkermes, Inc.
 
and
 
Corregidor Therapeutics, Inc.
 
[***]
 

 
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.



 
Schedule 6.1(i)
 
to
 
Asset Purchase and License Agreement
 
between
 
Alkermes, Inc.
 
and
 
Corregidor Therapeutics, Inc.
 
[***]
 

 
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

Exhibit A
 
Bill of Sale
 
KNOW ALL MEN BY THESE PRESENTS that as of December 27, 2010, the undersigned,
Alkermes, Inc., a Pennsylvania corporation (“Seller”), for valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby sell, assign, transfer, convey and deliver to Corregidor
Therapeutics, Inc., a Delaware corporation (“Buyer”), all right, title and
interest of Seller in and to the Assets (as defined in that certain Asset
Purchase and License Agreement dated as of December 27, 2010 (the “Purchase
Agreement”) by and between Seller and Buyer), subject to Seller’s retained
right, title and interest in and to the Alkermes Know-How that is described in
or embodied in certain of these Assets, as set forth in Section 2.1 of the
Purchase Agreement. All capitalized terms not defined herein shall have the
meanings ascribed to them in the Purchase Agreement.
 
TO HAVE AND TO HOLD the aforesaid Assets unto Buyer to and for Buyer’s own
proper use and benefit forever.
 
At any time or from time to time after the date hereof, at Buyer’s reasonable
request and without further consideration, Seller shall execute and deliver to
Buyer such other instruments of sale, assignment, transfer, conveyance and
delivery, provide such materials and information and take such other actions as
Buyer may reasonably deem necessary or desirable in order more effectively to
sell, assign, transfer, convey and deliver to Buyer, and to confirm Buyer’s
title to, the aforesaid Assets, and, to the full extent permitted by law, to put
Buyer in actual possession and operating control of the aforesaid Assets and to
assist Buyer in exercising all rights with respect thereto.
 
Nothing set forth in the foregoing shall limit, expand or otherwise affect the
rights and obligations of Buyer and Seller as set forth in the Purchase
Agreement.  In the event of any conflict between the terms and conditions of
this Bill of Sale and a term or condition of the Purchase Agreement, the term or
condition of the Purchase Agreement shall control.
 
[Signature Page Follows]
 

 
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bill of Sale
as of the date first set forth above.
 

 
ALKERMES, INC.
 
 
By:
   
Name:
 
Title:




 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

Exhibit B
 
Instrument of Assignment and Assumption
 
THIS INSTRUMENT OF ASSIGNMENT AND ASSUMPTION is executed and delivered this 27th
day of December 2010, by Alkermes, Inc., a Pennsylvania corporation (“Seller”),
in favor of Corregidor Therapeutics, Inc., a Delaware corporation
(“Buyer”).  Capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Asset Purchase Agreement (defined
below).
 
WHEREAS, Seller and Buyer are parties to an Asset Purchase and License
Agreement, dated as of December 27, 2010 (the “Asset Purchase Agreement”),
pursuant to the terms of which (a) Seller agreed to sell, assign, transfer,
convey and deliver to Buyer, and Buyer agreed to purchase, acquire and accept
from Seller, the Assets and (b) Seller and Buyer acknowledged and agreed that
Buyer would assume and perform all Assumed Liabilities;
 
WHEREAS, Seller is contemporaneously herewith transferring the Assets to Buyer
pursuant to the terms of the Asset Purchase Agreement; and
 
WHEREAS, in partial consideration therefor, the Asset Purchase Agreement
requires Buyer to assume the Assumed Liabilities described in Section 2.4 of the
Asset Purchase Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.           Seller does hereby sell, assign, transfer, convey and deliver to
Buyer all right, title and interest of Seller in and to the Assets, subject to
Seller’s ongoing right, title and interest in and to the Alkermes Know-How
described in or embodied in certain of these Assets, as set forth in Section 2.1
of the Asset Purchase Agreement.
 
2.           As of the date hereof, Buyer hereby assumes the Assumed Liabilities
and agrees to perform all obligations and liabilities arising out of the Assumed
Liabilities as and when due and performable.
 
3.           Except as specifically provided in Section 2 above, and except as
may otherwise be expressly provided in the Asset Purchase Agreement, Buyer has
not assumed and shall not be bound by any liabilities of Seller.
 
4.           The assumption of the Assumed Liabilities by Buyer shall not
enlarge any rights of third parties and nothing herein or in any instrument of
transfer shall prevent Buyer from contesting in good faith the claim of any
third party with respect to any of the Assumed Liabilities. Nothing set forth in
the foregoing shall limit, expand or otherwise affect the rights and obligations
of Buyer and Seller as set forth in the Asset Purchase Agreement.  In the event
of any conflict between the terms and conditions of this Instrument and a term
or condition of the Asset Purchase Agreement, the term of the Asset Purchase
Agreement shall control.
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
5.           At the reasonable request of Seller, Buyer shall (without
compensation or charge) execute and deliver all such further instruments or
perform all such further acts as may be reasonably necessary or desirable in
order to effectively transfer and assign all the Assumed Liabilities to Buyer.
 
6.           This Instrument shall be binding upon Buyer and its successors and
permitted assigns and shall inure to the benefit of Seller and its successors
and permitted assigns.
 
7.           This Instrument may be executed in counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties thereto.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

IN WITNESS WHEREOF, Buyer and Seller have caused this instrument to be duly
executed by its duly authorized representative as of the day and year above
written.
 

 
BUYER:
 
 
CORREGIDOR THERAPEUTICS, INC.
 
 
By:
   
Name:
 
Title:
     
SELLER:
 
 
ALKERMES, INC.
 
 
By:
   
Name:
 
Title:






 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

Exhibit C
 
Promissory Note
 
$30,000,000.00 [            ], 201[  ]
 
For value received, the undersigned, Corregidor Therapeutics, Inc., a Delaware
corporation (“Obligor”), hereby promises to pay to the order of Alkermes, Inc.,
a Pennsylvania corporation (“Lender”), whose principal office is at 852 Winter
Street, Waltham, Massachusetts 02451, the original principal sum of
$30,000,000.00 together with interest accruing in arrears from and including the
date set forth above (the “Effective Date”) on the unpaid principal balance
hereunder, computed daily and compounded quarterly, at the rate of [***] above
LIBOR calculated on the first day of each calendar year during the remaining
term hereof (the “Interest Rate”), payable as set forth below. At the option of
Lender and to the extent permitted by applicable law, the rate of interest on
any unpaid principal or interest not paid when due and payable hereunder, or
otherwise from and after the occurrence and during the continuation of an Event
of Default, shall be [***] per annum above the Interest Rate.  Interest shall be
calculated on the basis of actual number of days elapsed and a year of 360
days.  Notwithstanding any other provision of this Note, Lender does not intend
to charge and Obligor shall not be required to pay any interest or other fees or
charges in excess of the maximum permitted by applicable law; any payments in
excess of such maximum shall be credited to reduce principal hereunder.  All
payments received by Lender hereunder will be applied first to costs of
collection, if any, then to interest and the balance to principal.
 
This Note is issued in connection with that certain Asset Purchase and License
Agreement by and between the Lender and Obligor, dated as of December 27, 2010
(as amended or restated from time to time, the “Purchase Agreement”), and is
subject to the terms thereof. In Hoaddition, this Note is secured by, entitled
to the benefits of, and governed by the terms and conditions of that certain
Loan and Security Agreement by and between Obligor and Lender, of even date
herewith (as amended or restated from time to time, the “Security
Agreement”).  Defined terms used but not defined herein shall have the meanings
ascribed thereto in the Security Agreement.
 
Principal and interest hereunder shall be paid pursuant to and in accordance
with the terms provided in the Security Agreement.
 
Payments shall continue on each successive Quarterly Due Date until all
principal and interest hereunder have been paid in full.
 
This Note may be prepaid at any time, without premium or penalty, in whole or in
part. Any prepayment of principal shall be accompanied by a payment of accrued
interest in respect of the principal being prepaid.
 
All payments (including prepayments) to be made by Obligor shall be made in
immediately available funds in U.S. dollars, without setoff or counterclaim to
the Lender Account before 1:00 p.m. (Eastern Time) on the date when due. All
payments received by the Lender after 1:00 p.m. (Eastern Time) on any Business
Day or at any time on a day that is not a Business Day shall be deemed to be
received on the next Business Day.  Whenever any required payment would
otherwise be due on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension. All
payments due to the Lender shall be effected by bank wire transfer to the Lender
Account.
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
Any outstanding principal and any accrued and unpaid interest hereunder shall
become immediately due and payable upon a Change in Control of the Obligor.
 
Upon the occurrence of any Event of Default, Lender may declare any or all
Obligations of Obligor to Lender (including the unpaid principal hereunder and
any interest due thereon), immediately due and payable without presentment,
demand, protest or notice.
 
If this Note is not paid in accordance with its terms, Obligor shall pay to
Lender, in addition to principal and accrued interest thereon, all costs of
collection of the principal and accrued interest, including, but not limited to,
reasonable attorneys’ fees, court costs and other costs for the enforcement of
payment of this Note.
 
No waiver of any obligation of Obligor under this Note shall be effective unless
it is in a writing signed by Lender.  A waiver by Lender of any right or remedy
under this Note on any occasion shall not be a bar to exercise of the same right
or remedy on any subsequent occasion or of any other right or remedy at any
time.
 
This Note is delivered in and shall be enforceable in accordance with the
internal domestic laws of the Commonwealth of Massachusetts (without regard to
the conflicts of law provisions thereof), and shall be construed in accordance
therewith, and shall have the effect of a sealed instrument.
 
This Note, and the indebtedness of Obligor to Lender evidenced hereby, shall not
be subject to any setoff, recoupment, reduction, counterclaim or defense to
payment, each of which is hereby expressly waived by Obligor. Obligor hereby
expressly waives presentment, demand, and protest, notice of demand, dishonor
and nonpayment of this Note, and all other notices or demands of any kind in
connection with the delivery, acceptance, performance, default or enforcement
hereof, and hereby consents to any delays, extensions of time, renewals, waivers
or modifications that may be granted or consented to by the holder hereof with
respect to the time of payment or any other provision hereof or of the Security
Agreement.
 

 
CORREGIDOR THERAPEUTICS, INC.
 
 
By:                                                                
 
Name:                                                                
 
Title:                                                                



Attested:
 
By:                                                      
Name:                                                      
Title:                                                      



 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.

Exhibit D
 
Security Agreement
 
LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT (the “Agreement”) is made and entered into as
of [          ], 201[  ] by and between Corregidor Therapeutics, Inc., a
Delaware corporation (the “Obligor”), and Alkermes, Inc., a Pennsylvania
corporation (the “Lender”).
 
RECITALS
 
WHEREAS, the Lender and the Obligor are party to that certain Asset Purchase and
License Agreement, dated as of December 27, 2010 (as amended and/or restated
from time to time, the “Purchase Agreement”), pursuant to which the Lender
granted to the Obligor an option to purchase the Manufacturing Facility
Equipment (the “Option”) upon the occurrence of certain triggering events,
including the Resale Event and the Direct Sale Event;
 
WHEREAS, a Resale Event or a Direct Sale Event has occurred and the Obligor has
exercised its Option to purchase the Manufacturing Facility Equipment pursuant
to Section 3.13 of the Purchase Agreement and has, among other required actions,
delivered to the Lender an Option exercise notice;
 
WHEREAS, the Purchase Agreement provides that in consideration of the sale,
assignment, and transfer of the Manufacturing Facility Equipment, Obligor will
issue to the Lender a promissory note in the form set forth as Exhibit A hereto
(the “Note”), such Note to be in the original principal amount of $30,000,000.00
and to be secured by the Manufacturing Facility Equipment; and
 
WHEREAS, concurrently herewith, the Lender and the Obligor are entering into an
amendment to the Purchase Agreement to (i) add the “Cost of Goods Manufactured”
definition set forth herein to Article 1 of the Purchase Agreement, (ii) to
provide for reporting of the number of units of Commercial Capsules sold and
their Cost of Goods Manufactured in Section 5.4 of the Purchase Agreement, and
(iii) to provide for the audit of Cost of Goods Manufactured, payments made
hereunder and payments made under the Note in Section 8.2 of the Purchase
Agreement.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Obligor and the Lender hereby agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, terms which are
defined in the Purchase Agreement and used herein are so used as so defined, and
terms which are defined in the Uniform Commercial Code in effect in the
Commonwealth of Massachusetts on the date hereof are used herein as therein
defined, and the following terms shall have the following meanings:
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
“Code” means the Uniform Commercial Code as from time to time in effect in the
Commonwealth of Massachusetts.
 
“Collateral” shall have the meaning assigned to it in Section 4 of this
Agreement.
 
“Commercial Capsule” shall mean a capsule containing drug substance formulated
for pulmonary delivery, which capsule is incorporated into a Licensed Product.
 
“Cost of Goods Manufactured” shall mean one hundred percent (100%) of Obligor’s
fully burdened Manufacturing cost of any Commercial Capsule incorporated into a
Licensed Product, including but not limited to the cost of goods produced as
determined by the Person performing (or contracting with a Third Party to
perform) each stage of the Manufacturing process, including but not limited to
facility costs, depreciation of capital expenditures, direct labor and equipment
costs, material costs, product quality assurance/control costs (including
testing), process improvements, manufacturing scale-up, manufacturing site
qualification, manufacturing support costs conversion costs and overhead costs,
all to the extent reasonably attributable to the Manufacture of such Commercial
Capsules, as well as any other costs borne by the Manufacturing Person for
transport, customs clearance and storage of Commercial Capsules, and inventory
adjustments incurred in the normal course of business; provided, however, that
“Cost of Goods Manufactured” shall not include the cost of any Protein and shall
not exceed $[***] per Commercial Capsule.  The Cost of Goods Manufactured shall
exclude all costs of manufacturing any other components of Licensed Products
other than the Commercial Capsule, such as but not limited to any Inhalers and
kit components, and all final packaging for Commercial Capsules or Licensed
Products.  All components of Cost of Goods Manufactured shall be calculated in
accordance with the applicable Person’s internal accounting policies and
principles, which shall be in accordance with U.S. GAAP and applied
consistently.
 
“Equity Investment Agreements” shall mean those Equity Investment Agreements as
contemplated and defined in the Purchase Agreement.
 
“Lender Account” shall mean such bank accounts as the Lender may designate in
writing to Obligor from time to time.
 
“LIBOR” shall mean the overnight London Inter-Bank Offer Rate.
 
“Obligations” means the unpaid principal amount of, and interest on, the Note
and all other obligations and liabilities of the Obligor to the Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, whether arising under, out of or in connection
with this Agreement and the Note, or otherwise, including, but not limited to,
any and all costs of collection, including, but not limited to, reasonable
attorneys’ fees, court costs and other costs arising from enforcement of the
terms and conditions of this Agreement and the Note.
 
“Permitted Lien” shall mean (a) liens for taxes if obligations with respect to
such taxes are not delinquent or are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted; and (b)
statutory liens of landlords of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other liens imposed by law, in each case incurred
in the ordinary course of business (i) for amounts not yet overdue or  (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five (5) days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by U.S. GAAP shall have been made for
any such contested amounts.
 
 
 

--------------------------------------------------------------------------------

.
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
“Protein” shall mean the protein component of the drug substance contained
within a Commercial Capsule.
 
2.           Promise to Pay; Issuance of Note.
 
(a)           Subject to and in reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Lender agrees to issue
the Note to the Obligor and to deliver to the Obligor a Bill of Sale in
substantially the form attached hereto as Exhibit B.
 
(b)           The Obligor unconditionally promises to pay the Lender the
Obligations when due in accordance with this Agreement and the Note, and Obligor
shall execute and deliver the Note to the Lender in connection herewith.
 
3.           Interest and Repayment.
 
(a)           Interest.  The principal amount of the Note shall accrue interest
in arrears from and including the date hereof (the “Effective Date”) until the
Note is fully repaid, computed daily and, to the extent not repaid, compounded
annually, at a rate of [***] above LIBOR, calculated for each following calendar
year on the first Business Day of such year (the “Interest Rate”).  Interest
shall be calculated on the basis of actual number of days elapsed and a year of
360 days.  Each determination of an interest rate hereunder shall be made by the
Lender and shall be conclusive, binding and final for all purposes, absent
manifest error.
 
(b)           Payment Reports and Due Dates.  From and after the Effective Date,
the Obligor will make Payments (as defined below) within fifteen (15) days after
delivery of the Quarterly Sales Report (the “Quarterly Due Date”) which
Quarterly Sales Report shall be delivered as provided in the Purchase Agreement.
 
(c)           Payments of Principal and Interest.  From and after the Effective
Date, principal and interest under the Note shall be paid by the Obligor to the
Lender in quarterly installments on each Quarterly Due Date, commencing on the
first Quarterly Due Date following the Effective Date, in an amount equal to the
Cost of Goods Manufactured for Commercial Capsules sold during such Calendar
Quarter as reported on the Quarterly Sales Report (each, a “Payment” and
collectively, the “Payments”).  Payments shall be first applied to accrued but
uncapitalized interest and then to principal.
 
(d)           Term.  Payments shall continue on each successive Quarterly Due
Date until all Obligations have been paid in full.
 
(e)           Payments.  All payments (including prepayments) to be made by
Obligor under the Note shall be made in immediately available funds in U.S.
dollars, without setoff or counterclaim to the Lender Account before 1:00 p.m.
(Eastern Time) on the date when due.  All payments received by the Lender after
1:00 a.m. (Eastern Time) on any Business Day or at any time on a day that is not
a Business Day shall be deemed to be received on the next Business
Day.  Whenever any payment required under the Note would otherwise be due on a
date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.  All payments due to the Lender
under the Note shall be effected by bank wire transfer to the Lender Account.
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
(f)           Payment Upon Change in Control.  The then-outstanding principal
and any accrued and unpaid interest under the Note shall become immediately due
and payable upon a Change in Control of the Obligor.
 
(g)           Withholdings.  All Payments shall be made free and clear of any
taxes, withholdings, duties, impositions or other charges such that the Lender
shall receive the entire amount of all Payments so long as Lender has not
changed its jurisdiction of incorporation or organization since December 27,
2010 in a manner that would result in a change in the taxes, withholdings,
duties, impositions or other charges imposed upon Payments.
 
(h)           Loan Records.  The Lender shall maintain an account evidencing the
Obligations of Obligor, including the amounts of principal and interest payable
and paid to the Lender from time to time under the Note.  The entries made in
such account shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the Obligations recorded therein;
provided, however, that no error in such account and no failure of the Lender to
maintain such account shall affect the obligations of Obligor to repay the
Obligations in accordance with their terms.
 
(i)           Prepayments.  Obligor can voluntarily prepay the Note at any time,
without premium or penalty, in whole or in part.  Any prepayment of principal
shall be accompanied by a payment of accrued interest in respect of the
principal being prepaid.
 
(j)           Default Rate.  To the extent permitted by applicable law, the rate
of interest on any unpaid principal or interest not paid when due and payable
under the Note, or otherwise from and after the occurrence and during the
continuation of an Event of Default (as defined below), shall be [***] per annum
above the Interest Rate (the “Default Rate”).  The application of the Default
Rate shall not be interpreted or deemed to extend any cure period or waive any
Default or Event of Default or otherwise limit the Lender’s right or remedies
hereunder.  All interest payable at the Default Rate shall be payable on demand.
 
4.           Grant of Security Interest.  As collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations, the Obligor hereby grants to
the Lender a security interest in all right, title and interest of the Obligor
in the Manufacturing Facility Equipment (as defined in the Purchase Agreement),
whether now owned or hereafter acquired, and Proceeds of the Manufacturing
Facility Equipment (the “Collateral”).  For the avoidance of doubt, the
Collateral shall not include goods manufactured using the Manufacturing Facility
Equipment or any rights to payments derived from the sale of such products.
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
5.           Rights of Lender; Limitations on Lender’s Liability.  Anything
herein to the contrary notwithstanding and without limiting the Lender’s right
to consent in writing to any disposition or attempted disposition as provided in
Section 7(i) hereof, the Obligor shall remain liable under each item of
Collateral to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement with respect thereto.  Prior to the exercise of remedies by the
Lender, the Lender shall not have any obligation or liability under any item of
Collateral (or any agreement with respect thereto) by reason of or arising out
of this Agreement or the receipt by the Lender of any payment relating to item
of Collateral pursuant hereto, nor shall the Lender be obligated in any manner
to perform any of the obligations of the Obligor under or pursuant to any item
of Collateral (or any agreement with respect thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any item of
Collateral (or any agreement with respect thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
 
6.           Representations and Warranties of Obligor.  The Obligor represents
and warrants to the Lender that:
 
(a)           Corporate Existence and Power.  The Obligor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has full corporate power and authority to own and operate its
property and assets and to carry on its business as it is now being conducted.
 
(b)           Authority and Binding Agreement.  The Obligor has the corporate
power and authority to enter into this Agreement and perform its obligations
hereunder and under the Note.  The Obligor has taken all necessary corporate
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder and under the
Note.  This Agreement and the Note has each been duly executed and delivered by
the Obligor and each constitutes a legal, valid and binding obligation of the
Obligor that is enforceable against it in accordance with its terms; except as
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors’
rights generally and by general equitable principles and public policy
constraints (including those pertaining to limitations and/or exclusions of
liability, competition law, penalties and jurisdictional issues including
conflicts of law).
 
(c)           No Conflict.  The execution, delivery and performance of this
Agreement and the Note by the Obligor does not conflict with, and does not on
the date hereof result in a breach or violation of or constitute a default under
(i) any material agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound; (ii) the provisions of its
charter or operative documents or bylaws; (iii) any material license, franchise,
permit or other similar authorization related to the transactions contemplated
hereby; or (iv) any material applicable law, or any judgment, decree or order of
any court, governmental body or administrative or other agency having
jurisdiction over it.
 
(d)           Required Consents.  No filing, registration, qualification with,
or approval, consent or withholding of objections from, any governmental
authority or instrumentality or any other entity or person is required with
respect to the entry into, or performance by the Obligor of, this Agreement or
the Note, except any already obtained.
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
(e)           Collateral.  The Obligor represents and warrants to the Lender it
has good title to all of the Collateral, free and clear of all liens, security
interests and adverse interests in favor of any person or entity other than the
Lender other than Permitted Liens.
 
7.           Covenants.  The Obligor covenants and agrees with the Lender that,
from and after the date of this Agreement until all Obligations are paid in
full:
 
(a)           Further Documentation; Pledge.  At any time and from time to time,
upon the written request of the Lender, and at the sole expense of the Obligor,
the Obligor will promptly and duly execute and deliver such further instruments
and documents and take such further action as the Lender may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted.  The Obligor hereby authorizes the
Lender to file or record any financing or continuation statements under the
Uniform Commercial Code in effect in any jurisdiction with respect to the
security interests and liens created hereby.  A copy or other reproduction of
this Agreement shall be sufficient as a financing statement for filing in any
appropriate jurisdiction.  If any amount payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument or Chattel
Paper in excess of [***], the Obligor shall immediately deliver or cause the
delivery to the Lender of such Instrument or Chattel Paper, duly endorsed in a
manner reasonably satisfactory to the Lender, to be held as Collateral pursuant
to this Agreement.
 
(b)           Notice to Lender.  The Obligor shall provide the Lender with (a)
notice of the occurrence of any Default or Event of Default, promptly, but in
any event within [***] days, after the date on which any officer of the Obligor
obtains knowledge of the occurrence of any such event, (b) copies of all
statements, reports and notices made available generally by Obligor to its
securityholders and all documents filed with the Securities and Exchange
Commission or any securities exchange or governmental authority exercising a
similar function, promptly, but in any event within [***] days of delivering or
receiving such information to or from such persons, and (c) a report of any
legal actions pending or threatened against Obligor or any subsidiary of Obligor
that could reasonably be expected to result in damages or costs to Obligor of
$[***] or more promptly, but in any event within [***] days, upon receipt of
notice thereof.  The Obligor will promptly, but in any event within [***] days,
notify (in reasonable detail) the Lender of any damage to or loss (including
loss of use) or destruction of any material Collateral.
 
(c)           Indemnification.  The Obligor agrees to pay, and to save the
Lender harmless from, any and all liabilities, reasonable costs and expenses
(including, without limitation, legal fees and expenses) (i) with respect to, or
resulting from, any delay in paying, any and all excise, sales or other taxes
which may be payable or determined to be payable with respect to any of the
Collateral, (ii) with respect to, or resulting from, any delay in complying with
any law, rule, regulation or order of any court, arbitrator or governmental
entity, jurisdiction or authority applicable to any of the Collateral or (iii)
with respect to the exercise of remedies by Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
(d)           Maintenance of Records.  The Obligor will keep and maintain at its
own cost and expense satisfactory and complete records of the Collateral.  For
the Lender’s further security, the Obligor hereby grants to the Lender a
security interest in all of the Obligor’s books and records pertaining to the
Collateral, and upon the occurrence and during the continuance of an Event of
Default, the Obligor shall provide copies of any such books and records to the
Lender or to its representatives at the request of the Lender.
 
(e)           Right of Inspection.  Not more than [***] per year unless an Event
of Default is continuing, upon reasonable prior notice and during normal
business hours, the Lender and its representatives may examine the books and
records related to the Collateral, take extracts therefrom and make photocopies
thereof, and the Obligor agrees to render to the Lender, at the Obligor’s cost
and expense, such clerical and other assistance as may be reasonably requested
with regard thereto.  Not more than [***] per year unless an Event of Default is
continuing, the Lender and its representatives shall at all times also have the
right during normal business hours, and upon reasonable prior notice, to enter
into and upon any premises where any of the Manufacturing Facility Equipment is
located for the purpose of inspecting the same or otherwise protecting its
interests therein.  For clarity, the limits on inspection of the Manufacturing
Facility Equipment by Lender under this Section 7(e) shall not limit any rights
of access to the premises on which such equipment is located that are provided
to Lender pursuant to the Sublease.
 
(f)           Compliance with Laws, etc.  The Obligor will comply in all
material respects with all material laws, rules, regulations and orders of any
court, arbitrator or governmental entity, jurisdiction or authority applicable
to the Collateral or any part thereof or to the operation of the Obligor’s
business; provided, however, that the Obligor may contest any such law, rule,
regulation or order in any reasonable manner which shall not, in the reasonable
opinion of the Lender, adversely affect the Lender’s rights or the priority of
its liens on the Collateral.
 
(g)           Payment of Obligations.  The Obligor will pay promptly when due
all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of its income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral (any such item, a
“Charge”), except that no such Charge need be paid if (i) it is being contested
in good faith by appropriate proceedings diligently conducted, (ii) the
proceedings related to any Charge do not involve any material danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(iii) such Charge is adequately reserved against on the Obligor’s books in
accordance with U.S. GAAP.
 
(h)           Limitation on Liens on Collateral.  Except for Permitted Liens,
the Obligor will not create, incur or permit to exist, will defend the
Collateral against, and will take such other action as is necessary to remove,
any lien, security interest, pledge, mortgage, deed of trust, levy, attachment,
claim or other charge or encumbrance on or to the Collateral, and will defend
the right, title and interest of the Lender in and to any of the Collateral
against the claims and demands of all persons or entities whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
(i)           Limitations on Dispositions of Collateral.  The Obligor will not
sell, convey, rent, lease, sublease, mortgage, license, transfer or otherwise
dispose of any of the Collateral, or attempt, offer or contract to do so,
without the prior written consent of Lender with the exception of (i) worn out
or obsolete equipment and (ii) the negotiation of Instruments comprising the
Proceeds of Collateral.
 
(j)           Maintenance of Collateral.  The Obligor will maintain each item of
Manufacturing Facility Equipment in not worse condition than such Manufacturing
Facility Equipment was in on December 27, 2010, ordinary wear and tear and
immaterial impairments of value and damage by the elements excepted, and will
provide all maintenance, service and repairs necessary for such purpose.  The
Obligor will keep and maintain at its own cost and expense satisfactory and
complete records of the maintenance of the Collateral, including any reports,
invoices or other service records or receipts it obtains in connection with the
maintenance and/or repair of the Collateral.  For the Lender’s further security,
the Obligor hereby grants to the Lender a security interest in all of such
maintenance records pertaining to the Collateral, and upon the occurrence and
during the continuance of an Event of Default, the Obligor shall turn over any
such records to the Lender or to its representatives at the request of the
Lender.
 
(k)           Maintenance of Insurance.  The Obligor will maintain, with
financially sound and reputable insurance companies with an A.M. Best’s rating
(or its equivalent) of A:VIII or better, insurance policies (i) insuring the
Collateral against loss by fire, explosion, theft and such other casualties as
may be reasonably satisfactory to the Lender and (ii) insuring the Obligor and
the Lender against liability for personal injury and property damage relating to
such Collateral, such policies to be consistent with normal business practices
of prudent companies similarly situated, with losses payable to the Obligor and
the Lender as their respective interests may appear.  All such insurance shall
(i) provide that no termination, cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Lender of written notice thereof, and (ii) name
the Lender as an insured.  From time to time upon the request of the Lender, the
Obligor shall deliver to the Lender insurance policies, certificates or binders
as the Lender may from time to time reasonably request.
 
8.           Events of Default; Remedies.  All Obligations under this Agreement
and the Note shall, at the option of the Lender, become due and payable without
notice or demand, upon the happening of any one of the following specified
events (each a “Default,” and the occurrence of such, an “Event of Default”) by
or with respect to Obligor (the “Accelerated Obligations”) and the Accelerated
Obligations shall bear interest at the Default Rate: (a) failure to pay any
amount as set forth in this Agreement and/or the Note; (b) failure or omission
to perform, keep, or observe any other term, provision, condition, covenant or
agreement contained in this Agreement and/or under the Note, and such default is
not cured within ten (10) days after written notice of such default from the
Lender pursuant to Section 12; provided, however, with respect to failure to
maintain the Manufacturing Facility Equipment pursuant Section 7(j), such period
shall be [***] days; (c) a material breach by the Obligor of the Purchase
Agreement not cured within any applicable cure period, whether having occurred
on or after the effective date thereof; (d) a material breach by the Obligor of
the Equity Investment Agreements, as defined in the Purchase Agreement, not
cured within any applicable cure period, whether having occurred on or after the
effective date thereof; (e) the making of a general assignment for the benefit
of creditors; (f) the filing of any petition or the commencement of any
proceeding for any relief under any bankruptcy or insolvency laws, or any laws
relating to the relief of debtors;
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
(g) suspension of the transaction of the Obligor’s usual business; or (9) a
material breach by the Obligor of the Sublease not cured within any applicable
cure period, whether having occurred on or after the effective date thereof, or
cancellation, for whatever reason, of the Sublease.  If an Event of Default
shall occur and be continuing, the Lender may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other instrument
or agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the Code.  Without limiting the generality of
the foregoing, if an Event of Default shall have occurred and be continuing, the
Lender, without demand of performance or other demand, presentment, protest, or
notice of any kind (except any notice required by law referred to below) to or
upon the Obligor or any other person or entity (all and each of which are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Lender or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk.  The Lender shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity or
redemption in the Obligor, which right or equity is hereby waived or
released.  The Obligor further agrees, if an Event of Default shall have
occurred and be continuing, at the Lender’s request, to assemble the Collateral
and make it available to the Lender at places which the Lender shall reasonably
select, whether at the Obligor’s premises or elsewhere.  The Lender shall apply
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Lender
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Lender may elect, and only after such application and after the
payment by the Lender of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the Code, shall the Lender be
required to account for the surplus, if any, to the Obligor.  To the extent
permitted by applicable law, the Obligor waives all claims, damages and demands
it may acquire against the Lender arising out of the exercise by the Lender of
any of its rights hereunder, provided that such release shall not apply to any
claim, damage or demand resulting directly from the gross negligence, actual
willful misconduct or bad faith of the Lender.  If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least [***] days before such sale or
other disposition.  The Obligor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Obligations and the fees and disbursements of any attorneys employed by
the Lender to collect such deficiency.
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
9.           Powers.
 
(a)           Power of Attorney.  The Obligor hereby irrevocably constitutes and
appoints the Lender and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Obligor and in the name of the
Obligor or in its own name, from time to time in the Lender’s discretion, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all instruments which may be necessary
or desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, the Obligor hereby gives the Lender the power
and right, on behalf of the Obligor, without notice to or assent by the Obligor,
to do the following, at any time when an Event of Default shall have occurred
and be continuing:
 
 
(i)
in the case of any Collateral, in the name of the Obligor or its own name, or
otherwise, to take possession of and endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
item of Collateral or with respect to any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Lender for the
purpose of collecting any and all such moneys due with respect to any Collateral
whenever payable;

 
 
(ii)
to pay or discharge taxes and liens levied or placed on or threatened against
the Collateral, to effect any repairs or any insurance called for the terms of
this Agreement and to pay all or any part of the premiums therefor and the costs
thereof; and

 
 
(iii)
(A) to direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (D) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any thereof and to enforce any other right in respect of any
Collateral; (E) to defend any suit, action or proceeding brought against the
Obligor with respect to any Collateral; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Lender may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Lender were the absolute owner thereof for all
purposes, and to do, at the Lender’s option and the Obligor’s expense, at any
time, or from time to time, all acts and things which the Lender deems necessary
to protect, preserve or realize upon the Collateral and the Lender’s liens
thereon and to effect the intent of this Agreement, all as fully and effectively
as the Obligor might do.

 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
At the reasonable request of the Lender, at any time when an Event of Default
shall have occurred and be continuing, the Obligor shall deliver to the Lender,
one or more further documents ratifying any and all actions that said attorneys
shall lawfully take or do or cause to be taken or done by virtue hereof.  This
power of attorney is a power coupled with an interest and shall be irrevocable.
 
(b)           Other Powers.  The Obligor also authorizes the Lender, at any time
and from time to time, to execute, in connection with the sales permitted
according to the terms hereof, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral.
 
(c)           No Duty on Lender’s Part.  The powers conferred on the Lender
hereunder are solely to protect the Lender’s interests in the Collateral and
shall not impose any duty upon it to exercise any such powers.  The Lender shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Obligor for any act or failure
to act hereunder, except for its own gross negligence or willful misconduct.
 
10.           Performance by Lender of Obligor’s Obligations.  If the Obligor
fails to perform or comply with any of its agreements contained herein and the
Lender, as provided for by the terms of this Agreement or the Note, shall itself
perform or comply, or otherwise cause performance or compliance, with such
agreement, the expenses of the Lender incurred in connection with such
performance or compliance, together with interest thereon at the Default Rate,
shall be payable by the Obligor to the Lender on demand and shall constitute
Obligations secured hereby.
 
11.           Limitation on Duties Regarding Preservation of Collateral.  The
Lender’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Code or otherwise, shall be to deal with such Collateral in the same manner as
the Lender deals with similar property for its own account.  Neither the Lender
nor any of its directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon all or any part of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of the Obligor or otherwise.
 
12.           Notices.  Any notice required or permitted to be given under this
Agreement or the Note shall be in writing, shall specifically refer to this
Agreement and/or the Note, as applicable, and shall be deemed to have been
sufficiently given for all purposes (i) when delivered, if sent by recognized
overnight courier or personally delivered, or (ii) upon confirmation of receipt,
if sent by facsimile transmission (provided a duplicate hard copy is promptly
delivered by one of the other foregoing means), in each case using the mailing
addresses of the parties as set forth below (or such other mailing addresses of
which a party is notified pursuant to this section):
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
For the Obligor:
 
Corregidor Therapeutics, Inc.
384 Powder Mill Road
Concord, Massachusetts 01742
Facsimile: (978) 405-5142
Attn: Chief Executive Officer
 
For the Lender:
 
Alkermes, Inc.
852 Winter Street
Waltham, Massachusetts 02451
Facsimile: 781-890-6425
Attn: General Counsel
 
13.           Governing Law.  This Agreement and the Note shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
as applied to agreements executed and performed entirely within the Commonwealth
of Massachusetts, without regard to any applicable principles of conflicts of
law.
 
14.           Interpretation.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.  Reference to the Obligor and the Lender shall be deemed to
refer to any of their respective subsidiaries.
 
15.           Powers Coupled with an Interest.  All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.
 
16.           Assignment.  Neither Party may assign or transfer this Agreement
or any rights or obligations hereunder, by operation of law or otherwise,
without the prior written consent of the other Party, except that Lender may
make such an assignment of all its rights and obligations hereunder, without
Obligor’s consent, to a Person that acquires all or substantially all of its
business to which this Agreement relates, whether in a merger, consolidation,
reorganization, acquisition, sale or otherwise.  This Agreement shall be binding
on the permitted successors and assigns of the assigning Party, and the name of
a Party appearing herein shall be deemed to include the name(s) of such Party’s
permitted successors and assigns to the extent necessary to carry out the intent
of this Agreement.  Any assignment or attempted assignment by either Party in
violation of the terms of this Section 16 shall be null and void and of no legal
effect.
 
17.           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement
will become binding when any one or more counterparts hereof, individually or
taken together, bear the signatures of both parties.  For the purposes hereof,
an electronic or facsimile copy of this Agreement, including signed signature
pages hereto, shall be deemed an original.
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
18.           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the parties
hereto shall negotiate in good faith with a view to the substitution therefor of
a suitable and equitable provision in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.
 
19.           Headings.  The heading for each section in this Agreement has been
inserted for convenience of reference only and is not intended to limit or
expand on the meaning of the language contained in the particular article or
section.
 
20.           Further Actions.  Each party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement and to fulfill the obligations under the Note.
 
21.           No Waiver; Cumulative Remedies.  The Lender shall not by any act
(except by a written instrument pursuant to Section 22 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of the Lender, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the Lender
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.
 
22.           Waivers and Amendments.  None of the terms or provisions of this
Agreement or the Note may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the Obligor and the Lender, provided
that any provision of this Agreement may be waived by the Lender in a written
letter or agreement executed by the Lender or by an electronic or a facsimile
transmission of such intention from the Lender to the Debtor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.



 
IN WITNESS WHEREOF, the Obligor has caused this Agreement to be duly executed
and delivered in favor of the Lender as of the date first above written.
 

 
OBLIGOR:
 
 
Corregidor Therapeutics, Inc.
 
 
By:
   
Name:
   
Title:
         
LENDER:
 
 
Alkermes, Inc.
 
 
By:
   
Name:
   
Title:
 




 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.



 
EXHIBIT A
 
PROMISSORY NOTE
 
$30,000,000.00                                                                                                                   [            ],
201[  ]
 
For value received, the undersigned, Corregidor Therapeutics, Inc., a Delaware
corporation (“Obligor”), hereby promises to pay to the order of Alkermes, Inc.,
a Pennsylvania corporation (“Lender”), whose principal office is at 852 Winter
Street, Waltham, Massachusetts 02451, the original principal sum of
$30,000,000.00 together with interest accruing in arrears from and including the
date set forth above (the “Effective Date”) on the unpaid principal balance
hereunder, computed daily and compounded quarterly, at the rate of [***] above
LIBOR calculated on the first day of each calendar year during the remaining
term hereof (the “Interest Rate”), payable as set forth below.  At the option of
Lender and to the extent permitted by applicable law, the rate of interest on
any unpaid principal or interest not paid when due and payable hereunder, or
otherwise from and after the occurrence and during the continuation of an Event
of Default, shall be [***] per annum above the Interest Rate.  Interest shall be
calculated on the basis of actual number of days elapsed and a year of 360
days.  Notwithstanding any other provision of this Note, Lender does not intend
to charge and Obligor shall not be required to pay any interest or other fees or
charges in excess of the maximum permitted by applicable law; any payments in
excess of such maximum shall be credited to reduce principal hereunder.  All
payments received by Lender hereunder will be applied first to costs of
collection, if any, then to interest and the balance to principal.
 
This Note is issued in connection with that certain Asset Purchase and License
Agreement by and between the Lender and Obligor, dated as of December 27, 2010
(as amended or restated from time to time, the “Purchase Agreement”), and is
subject to the terms thereof.  In addition, this Note is secured by, entitled to
the benefits of, and governed by the terms and conditions of that certain Loan
and Security Agreement by and between Obligor and Lender, of even date herewith
(as amended or restated from time to time, the “Security Agreement”).  Defined
terms used but not defined herein shall have the meanings ascribed thereto in
the Security Agreement.
 
Principal and interest hereunder shall be paid pursuant to and in accordance
with the terms provided in the Security Agreement.
 
Payments shall continue on each successive Quarterly Due Date until all
principal and interest hereunder have been paid in full.
 
This Note may be prepaid at any time, without premium or penalty, in whole or in
part.  Any prepayment of principal shall be accompanied by a payment of accrued
interest in respect of the principal being prepaid.
 
 
 

--------------------------------------------------------------------------------

 
 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
All payments (including prepayments) to be made by Obligor shall be made in
immediately available funds in U.S. dollars, without setoff or counterclaim to
the Lender Account before 1:00 p.m. (Eastern Time) on the date when due.  All
payments received by the Lender after 1:00 p.m.  (Eastern Time) on any Business
Day or at any time on a day that is not a Business Day shall be deemed to be
received on the next Business Day.  Whenever any required payment would
otherwise be due on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.  All
payments due to the Lender shall be effected by bank wire transfer to the Lender
Account.
 
Any outstanding principal and any accrued and unpaid interest hereunder shall
become immediately due and payable upon a Change in Control of the Obligor.
 
Upon the occurrence of any Event of Default, Lender may declare any or all
Obligations of Obligor to Lender (including the unpaid principal hereunder and
any interest due thereon), immediately due and payable without presentment,
demand, protest or notice.
 
If this Note is not paid in accordance with its terms, Obligor shall pay to
Lender, in addition to principal and accrued interest thereon, all costs of
collection of the principal and accrued interest, including, but not limited to,
reasonable attorneys’ fees, court costs and other costs for the enforcement of
payment of this Note.
 
No waiver of any obligation of Obligor under this Note shall be effective unless
it is in a writing signed by Lender.  A waiver by Lender of any right or remedy
under this Note on any occasion shall not be a bar to exercise of the same right
or remedy on any subsequent occasion or of any other right or remedy at any
time.
 
This Note is delivered in and shall be enforceable in accordance with the
internal domestic laws of the Commonwealth of Massachusetts (without regard to
the conflicts of law provisions thereof), and shall be construed in accordance
therewith, and shall have the effect of a sealed instrument.
 
This Note, and the indebtedness of Obligor to Lender evidenced hereby, shall not
be subject to any setoff, recoupment, reduction, counterclaim or defense to
payment, each of which is hereby expressly waived by Obligor.  Obligor hereby
expressly waives presentment, demand, and protest, notice of demand, dishonor
and nonpayment of this Note, and all other notices or demands of any kind in
connection with the delivery, acceptance, performance, default or enforcement
hereof, and hereby consents to any delays, extensions of time, renewals, waivers
or modifications that may be granted or consented to by the holder hereof with
respect to the time of payment or any other provision hereof or of the Security
Agreement.
 
CORREGIDOR THERAPEUTICS, INC.
 
By:
 
Name:
 
Title:
 




 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.



 
Attested:
 
By:
 
Name:
 
Title:
 




 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.
 
EXHIBIT B
 
BILL OF SALE
 
KNOW ALL MEN BY THESE PRESENTS that as of [          ], 201[  ], the
undersigned, Alkermes, Inc., a Pennsylvania corporation (“Seller”), for valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby sell, assign, transfer, convey and deliver to Corregidor
Therapeutics, Inc., a Delaware corporation (“Buyer”), all right, title and
interest of Seller in and to the Manufacturing Facility Equipment (as defined in
that certain Asset Purchase and License Agreement dated as of December 27, 2010
(the “Purchase  Agreement”) by and between Seller and Buyer), subject to
Seller’s retained right, title and interest in and to the Alkermes Know-How that
is described in or embodied in this Manufacturing Facility Equipment.  All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Purchase Agreement.
 
TO HAVE AND TO HOLD the aforesaid Manufacturing Facility Equipment unto Buyer to
and for Buyer’s own proper use and benefit forever.
 
Subject to Seller’s retained right, title and interest in and to the Alkermes
Know-How that is described in or embodied in the Manufacturing Facility
Equipment and subject to the restoration and removal provisions of the Sublease,
Seller is conveying to Buyer good and marketable title to the Manufacturing
Facility Equipment free and clear of restrictions on, or conditions to, the
transfer or assignment thereof, free and clear of mortgages, security interests,
licenses, liens, encumbrances, or rights of others to possession or use;
provided, however, that all Manufacturing Facility Equipment is transferred to
Buyer on an “as is” “where is” basis without any other representation or
warranty of any kind, either expressed or implied, including any warranty as to
the design, quality or condition of the Manufacturing Facility Equipment, any
warranty of merchantability or fitness of the Manufacturing Facility Equipment
for any particular purpose or as to any other matter relating to the
Manufacturing Facility Equipment or any part thereof.
 
At any time or from time to time after the date hereof, at Buyer’s reasonable
request and without further consideration, Seller shall execute and deliver to
Buyer such other instruments of sale, assignment, transfer, conveyance and
delivery, provide such materials and information and take such other actions as
Buyer may reasonably deem necessary or desirable in order more effectively to
sell, assign, transfer, convey and deliver to Buyer, and to confirm Buyer’s
title to, the Manufacturing and Facility Equipment, and, to the full extent
permitted by law, to put Buyer in actual possession and operating control of the
Manufacturing and Facility Equipment and to assist Buyer in exercising all
rights with respect thereto.
 
Nothing set forth in the foregoing shall limit, expand or otherwise affect the
rights and obligations of Buyer and Seller as set forth in the Purchase
Agreement.  In the event of any conflict between the terms and conditions of
this Bill of Sale and a term or condition of the Purchase Agreement, the term or
condition of the Purchase Agreement shall control.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Commission.


 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Bill of Sale
as of the date first set forth above.
 

 
ALKERMES, INC.
 
 
By:
   
Name:
   
Title:
 







 


 
